





Exhibit 10.1.4


(COMPOSITE CONFORMED COPY - as amended)
Amendment No. 1-May 1, 1986
Amendment No. 2-February 1, 1987
Amendment No. 3-June 1, 1987
Amendment No. 4-September 1, 1987
Amendment No. 5-August 1, 1988








PHASE II NEW ENGLAND POWER


AC FACILITIES SUPPORT AGREEMENT


Dated as of June 1, 1985






--------------------------------------------------------------------------------















--------------------------------------------------------------------------------








Table of Contents
Sections
Pages
1.
Basic Understandings and Purpose
1
2.
Conditions Precedent to Effectiveness
7
3.
Effective Date and Term
11
4.
Support Shares
12
5.
Relationship among Supporters
16
6.
Design and Construction of the AC Facilities
16
7.
Operation and Maintenance of the AC Facilities
18
8.
Termination of Phase II HVDC Support Agreements
18
9.
New England Power’s Relationship to Supporters
20
10.
Payment for Preliminary Costs
21
11.
Transmission of Power
22
12.
Sharing of Costs of Capacity Restrictions
23
13.
Support Charge
25
14.
Payments
26
15.
Character of Payment Obligations
29
16.
Default
31
17.
Delay, Suspension, Termination, Cancellation, or Shutdown of the AC Facilities
35
18.
Termination by New England Power
37
19.
Miscellaneous
39
 
 
 
 
 
A.
Insurance
39
 
B.
Limitation of Liability
39
 
C.
Audit
40
 
D.
Cost Reimbursement
41
 
E.
Uncontrollable Force
41
 
F.
Successors and Assigns
42
 
G.
Right of Setoff
43
 
H.
Amendments
43
 
I.
Notices
44
 
J.
Governing Law
44
 
K.
Other
45
 
 
 
 
Signatures
 
46
 
 
 
Schedule I -
VELCO
57
Schedule II -
MMWEC
59
 
 
 
Attachment A -
Kilowatthour Loads
60
Attachment B -
Description of the AC Facilities
62
Attachment C -
Documentation
63
Attachment D -
Determination of Monthly Fixed Costs
69
Attachment E -
Determination of Monthly Operating Costs
74
Attachment F -
Credit Enhancements
75
Attachment G -
Determination of Supporters’ Share of Costs Associated with Interface
Restrictions
78







PHASE II NEW ENGLAND POWER AC FACILITIES SUPPORT AGREEMENT
This AGREEMENT dated as of June 1, 1985, is between New England Power Company
(New England Power) and the New England utilities listed in Attachment A hereto.
Those New England utilities that have executed this Agreement and that meet the
further conditions for participation hereunder and New England Power are
hereinafter referred to as Supporters or individually as a Supporter. The
Supporters, each of which is a member of the New England Power Pool (NEPOOL),
are sometimes referred to collectively herein, but their rights and obligations
hereunder are several and not joint as described in Section 5 hereof.
In consideration of the premises. the concurrent execution of the other Basic
Agreements hereinafter referred to, the mutual covenants hereinafter and therein
set forth. and other good and valuable consideration, receipt whereof is hereby
acknowledged, it is hereby agreed as follows:
Section l. Basic Understandings and Purpose
Some or all of the Supporters are participants in the existing arrangements for
the Phase I interconnection planned by NEPOOL with Hydro-Quebec, which is to
consist of a ± 450 kV HVDC transmission line from a terminal at the Des Cantons
Substation on the Hydro-Quebec system near Sherbrooke, Quebec to a terminal
having an approximate rating of 690 MW at a



-2-
substation at the Comerford Generating Station on the Connecticut River
(hereinafter referred to as Phase I). The basic arrangements covering the
portion of Phase I in the United States are set forth in the New England Power
Pool Agreement, as amended (the NEPOOL Agreement) and three contracts among the
participants in Phase I as follows:
1.
Vermont Transmission Line Support Agreement, dated as of December 1, 1981, as
amended, with Vermont Electric Transmission Company, Inc.

2.
Phase I Terminal Facilities Support Agreement, dated as of December l, 1981, as
amended, with New England Electric Transmission Corporation, and

3.
Agreement With Respect To Use Of Quebec Interconnection, dated as of December 1,
1981, as amended, including the restatement thereof in connection with Phase II
(the Use Agreement).

These Phase I interconnection facilities are currently under construction with
completion scheduled during 1986.
With the completion of arrangements for Phase I and the
related contracts with Hydro-Quebec, the members of NEPOOL have conducted
studies of the benefits of an expanded interconnection for NEPOOL with
Hydro-Quebec (Phase II) and have negotiated with Hydro-Quebec a firm energy (the
Phase II Firm Energy Contract) arrangement to utilize the expanded
interconnection facilities.    The results of these NEPOOL



-3-
studies indicate that such an expansion of the interconnection capacity will be
beneficial to the New England utilities and to their respective customers.
The portion of Phase II in the United States will consist of an extension of the
Phase I DC transmission line from the proposed terminus of Phase I at the
Comerford Station through New Hampshire to a site in Massachusetts with
additional terminal facilities installed at that site to increase the total
transfer capacity between Hydro Quebec and NEPOOL from the 690 MW of Phase I to
approximately 2000 MW. Reinforcements to the existing transmission system of New
England Power and to certain AC facilities of Boston Edison Company will also be
required. Although about 2 miles of Boston Edison's transmission line are
covered under this Agreement, Boston Edison has the option to have this line
covered under the Phase II Boston Edison AC Facilities Support Agreement. The
United States portion of the Phase II facilities will be designated as
pool-planned facilities in the same manner as the United States portion of the
Phase I facilities was so designated.
Each Supporter acknowledges that it has been represented on the Executive and
Planning Committees of NEPOOL that had responsibility for evaluating the
feasibility of Phase II and, through this representation, actively participated
in the decision of NEPOOL to go forward with Phase II. Furthermore, each
Supporter. other than New England Power, represents that



-4-
it made its own independent investigations and inquiries as it deemed
appropriate and did not rely upon representations (other than those contained in
this Agreement and the other Basic Agreements referred to hereinafter) of New
England Power or its affiliates in deciding to enter into this Agreement.
The sharing of benefits among the New England utilities associated with Phase II
is set forth in the Use Agreement. The Use Agreement also permits each
participating New England utility to make its own entitlement transactions with
Hydro Quebec and to use the interconnection for such transactions. Each
Supporter acknowledges that the benefits of participating in Phase II set forth
in the Use Agreement are the fundamental consideration for its signing of this
Agreement and making the significant commitments to each other Supporter
specified herein.
All improvements and reinforcements to Boston Edison Company's AC transmission
system are covered under the Phase II Boston Edison AC Facilities Support
Agreement.
The provisions of this Agreement cover all improvements and
reinforcements to New England Power's AC transmission system in Massachusetts
necessitated by Phase II as described in more detail in Attachment B hereto (the
AC Facilities).
The provisions of the Phase II Massachusetts Transmission Facilities Support
Agreement cover the Phase II Massachusetts HVDC transmission line and terminal
facilities in



-5-
Massachusetts. New England Hydro-Transmission Electric Company, Inc. (New
England Hydro), an affiliate of New England Power, will build, own, operate, and
maintain those Massachusetts HVDC transmission facilities.
The portion of the Phase II HVDC transmission line to be constructed in New
Hampshire is covered under the Phase II New Hampshire Transmission Facilities
Support Agreement. New England Hydro-Transmission Corporation (New Hampshire
Hydro), an affiliate of New England Power, will build, own, operate, and
maintain those New Hampshire HVDC transmission facilities.
In view of the need to formalize the agreements among the parties at an early
date so that (i) binding commitments with Hydro Quebec for Phase II may be made,
(ii) binding commitments for ultimate construction and the financing of the
United States portion of Phase II may be undertaken consistent with the time
schedule anticipated by NEPOOL and with the assurance that commitments among the
New England utilities are in place and (iii) licensing activities may proceed on
a schedule that enables completion of such construction consistent with the time
schedule anticipated by NEPOOL, the following agreements are concurrently being
entered into (the "Basic Agreements") which collectively set forth rights and
obligations with respect to the foregoing undertaking: (l) this Agreement; (2)
the Phase II Massachusetts Transmission Facilities Support Agreement; (3) an
Equity Funding Agreement for New England



-6-
Hydro; (4) the Phase II New Hampshire Transmission Facilities Support Agreement;
(5) an Equity Funding Agreement for New Hampshire Hydro; (6) an amendment of the
Use Agreement, setting forth the rights of the Participants in the benefits of
Phase II; (7) various amendments to the NEPOOL Agreement relating to the sharing
of savings, capability responsibilities, and transmission arrangements; and (8)
the Phase II Boston Edison AC Facilities Support Agreement.
In order to coordinate each Supporter's participation in Phase II to the fullest
extent possible, each Supporter acknowledges that it is to have the same
participating interest under each of these Agreements: this Agreement, the Phase
II New Hampshire Transmission Facilities Support Agreement, the Phase II
Massachusetts Transmission Facilities Support Agreement, the Phase II Boston
Edison AC Facilities Support Agreement, and the Use Agreement. Each Supporter
acknowledges that these Basic Agreements have been drafted with the overriding
intent to so coordinate participating interests and that, notwithstanding any
provision thereof that may be interpreted to the contrary, the proper
interpretation of each of these Basic Agreements is to be consistent with such
overriding intent. The Equity Funding Agreement for New Hampshire Hydro and the
Equity Funding Agreement for New England Hydro have also been drafted to require
actions of Equity Sponsors or their appointees affecting such



-7-
participating interests to be the same under each Equity Funding Agreement in
order to also be consistent with such overriding intent.
Section 2. Conditions Precedent to Effectiveness
The effectiveness of this Agreement. and all rights, obligations, and
performance of the signatories hereunder, 1s subject to (a) New England Power
and other members of NEPOOL serving at least 66 2/3% of the aggregate
kilowatthour load served by all NEPOOL members in 1980 (1) having executed this
Agreement and the other Basic Agreements (except for the two Equity Funding
Agreements and the amendments to the NEPOOL Agreement relating to Phase II) and
(ii) having satisfied the conditions precedent set forth below; (b) Equity
Sponsors under each of the Equity Funding Agreements covering 100% of New
England Hydro's and New Hampshire Hydro's equity requirements, respectively,
having executed those Agreements; (c) members of NEPOOL having executed the
amendments to the NEPOOL Agreement for Phase II in order that such amendments
may become effective in accordance with the NEPOOL Agreement; and (d) the
signatories to this Agreement having also signed and supplied all required
documentation under the Phase II Massachusetts Transmission Facilities Support
Agreement, the Phase II New Hampshire Transmission Facilities Support Agreement,
the Phase II Boston Edison AC Facilities Support Agreement, the Use Agreement,
and amendments to the NEPOOL Agreement relating to Phase II.



-8-
By September 15, 1988, each signatory to this Agreement shall provide
certificates and legal opinions from counsel satisfactory to New England Power.
together with certified copies of related resolutions, consents, approvals,
authorizations, and other documents (Documentation) necessary to establish to
the satisfaction of New England Power that all corporate and regulatory
consents. waivers, approvals, authorizations and other actions necessary in
connection with performance by such signatory of its obligations under the
Agreement have been obtained and are in full force and effect, that the
Agreement has been duly authorized, executed, and delivered by such signatory,
and that it constitutes a binding commitment by the signatory enforceable in
accordance with its terms. Forms of Documentation acceptable to New England
Power are included in Attachment C hereto. Prior to signing this Agreement, each
signatory has provided to New England Power a listing of all consents, waivers,
approvals, authorizations, and other actions required for that signatory to
deliver its Documentation.
Since Vermont Electric Power Company, Inc. (VELCO) and Massachusetts Municipal
Wholesale Electric Company (MMWEC) represent a number of electric systems, in
calculating their respective kilowatthour loads on Attachment A, they are deemed
to have signed on behalf of those respective systems listed in Schedules I or
II, respectively. By September l, 1988, VELCO



-9-
and MMWEC will provide New England Power with copies of contracts with those
respective systems which impose absolute and unconditional obligations on such
systems to pay their proportionate shares of all costs incurred under this
Agreement by VELCO or MMWEC, respectively. By that date, VELCO and MMWEC will
also provide to New England Power as part of their Documentation certificates,
legal opinions (from counsel satisfactory to New England Power), and other
documents in form and substance satisfactory to New England Power representing
unconditionally that all consents, waivers, approvals, and authorizations have
been obtained by their contracting systems in connection with each such system's
performance of its obligations under its respective contract with VELCO or MMWEC
and that each such contract imposes "absolute and unconditional obligations on
such systems to pay their proportionate shares of all costs incurred under this
Agreement by VELCO or MMWEC, respectively, and has been duly authorized,
executed, and delivered and 1s a binding commitment of such system enforceable
in accordance with its terms. If regulatory approvals have not been obtained by
September l, 1988, such representations shall be conditioned upon receipt of
regulatory approvals.    VELCO and MMWEC will have until September 15, 1988, to
receive such approvals and make such representations unconditionally. In order
that percentages of participation be consistent among the Basic Agreements,
VELCO and MMWEC shall have their contracts with their contracting systems cover
the necessary commitments for each Basic Agreement.



-10-
All expenses in connection with obtaining and delivering any Documentation under
this Agreement, including legal opinions, are to be borne by the signatory
incurring such expense. New England Power will have no responsibility for any
expenses incurred by VELCO and MMWEC in providing Documentation for their
respective contracting systems.
In the event that VELCO or MMWEC does not provide such contracts and
Documentation by the aforementioned deadlines, under this Agreement and similar
contracts and documentation as required by the other Basic Agreements, for all
electric systems shown on Schedules I or II, their respective kilowatthour loads
on Attachment A will be automatically adjusted to equal the 1980 kilowatthour
loads of those contracting electric systems for which the required contracts and
Documentation have been provided. Promptly thereafter, New England Power will
prepare and distribute an appropriately modified Attachment A with an additional
column showing Support Shares for all Supporters and modified Schedules I and
II.
Any signatory, that is unable to provide all Documentation
by the applicable deadlines required by this Section 2 and all similar
documentation as required by the other Basic Agreements or that fails to obtain
any regulatory approval required to deliver such Documentation by the applicable
deadlines, will not be a Supporter under this Agreement and will not have any
rights and obligations hereunder after the date of such





-11-
deadline. All obligations of New England Power hereunder are subject to all
regulatory approvals necessary for it to charge the Supporters in accordance
with the terms of this Agreement having been obtained and no longer subject to
appeal.
New England Power by written notice to all signatories may extend any deadline
date specified in this Agreement to a later date, provided that any extension
for longer than six months requires the consent of signatories that would have
an aggregate Support Share of 66-2/3%.
Section 3. Effective Date and Term
This Agreement shall become effective (the Effective Date) upon the last to
occur of the following dates:
(i)
the date that members of NEPOOL (including New England Power) serving at least
66 2/3% of the aggregate kilowatthour load in 1980 served by NEPOOL members have
satisfied all conditions precedent to effectiveness set forth in Section 2;

(ii)
the date that New England Power shall give written notice to all other
Supporters that it has determined (such notice to be promptly given upon such
determination) that all regulatory approvals necessary for it to charge the
Supporters in accordance with the terms of this Agreement have been obtained and
are no longer subject to appeal; and




-12-
(iii)
the date that the last of the other Basic Agreements (excluding the Use
Agreement) becomes effective or would become effective but for a condition that
its effectiveness is subject to this Agreement becoming effective.

Upon execution and delivery of the Agreement by New England
Power and other members of NEPOOL serving at least 66 2/3% of the aggregate
kilowatthour load in 1980 served by NEPOOL members, and notwithstanding any
provision herein to the contrary, no signatory may terminate its obligations
hereunder except in accordance with provisions of this Agreement.
The term of this Agreement shall expire on the later of (1) thirty years from
the Date of Full Support Payment as defined in Section 14, or (ii) the date that
the Phase II Massachusetts Transmission Facilities Support Agreement and the
Phase II New Hampshire Transmission Facilities Support Agreement (the Phase II
HVDC Support Agreements) ultimately terminate taking into account any optional
renewal term. If all regulatory approvals authorizing New England Power to
charge the Supporters in accordance with the Support Charge described in Section
13 hereof are not received by June 1, 1986, New England Power may thereafter
elect to terminate this Agreement by notice in writing to the Supporters.
Section 4. Support Shares


A. Allocation. Each Supporter shall have and be charged with a percentage
interest in all of the rights and obligations



-13-
of the Supporters hereunder determined in accordance with this Section 4 (which
interest is hereinafter referred to as its "Support Share").
The Support Share of each Supporter shall be computed both initially and as
changed from time to time in accordance with the terms hereof by New England
Power as hereinafter provided. Such computations shall be made as of the first
day of any month in which there is a change in the number of Supporters or any
change in the interest of any Supporter as herein
provided. The initial computation is to be made on or before the Effective Date
and subsequent computations are to be made in any month thereafter as of the
first day of each month in which an interest is modified or terminated pursuant
to any provision hereof. All computations shall be final unless there is a
manifest error.
B. The Support Share of each Supporter, on and as of the initial computation,
will be equal to its Participating Share at the time of calculation under the
Phase II Massachusetts Transmission Facilities Support Agreement.
C. In the event that a Credit Enhanced Supporter (as defined in Section 13) is
terminated hereunder after its initial Support Share is determined under Section
48 and the Phase II HVDC Support Agreements continue in effect at the time of
such termination. the Support Share for each Supporter will





-14-
be equal to its Participating Share at that time under the Phase II
Massachusetts Transmission Facilities Support Agreement reflecting any
reallocation on account of the terminated Supporter's termination of
participation thereunder. If Equity Sponsors under the Equity Funding Agreements
or their appointees are allocated Participating Shares under the Phase II HVDC
Support Agreements, the Equity Funding Agreements provide that the Equity
Sponsors or their appointees will become Supporters hereunder and shall execute
appropriate documentation.
D. In the event that a Credit Enhanced Supporter (as defined in Section 13) is
terminated hereunder after its initial Support Share is determined under Section
48, and the Phase II HVDC Support Agreements are terminated at the time of such
termination, the Support Share for such terminated Credit Enhanced Supporter
will be reallocated in accordance with the Equity Funding Agreements. If Equity
Sponsors under the Equity Funding Agreements or their appointees are to be
allocated Support Shares, the Equity Funding Agreements provide that the Equity
Sponsors or their appointees will become Supporters hereunder and shall execute
appropriate documentation.
E. Notwithstanding any provision i Section 4 A through D to the contrary, no
reallocations under C or D above shall be made in the event of a default in any
payment under Sections 17 or 18.



-15-
F. In the event that the Support Share of a terminated Supporter cannot be
allocated under C above and the Phase II HVDC Support Agreements are in effect
at the time of such termination, one or more Equity Sponsors or their appointees
(as defined under the Equity Funding Agreements) may elect to increase their
respective Support Shares by the Support Share of such terminated Supporter,
provided that an equivalent election is made under the Phase II HVDC Support
Agreements and the Phase II Boston Edison AC Facilities Support Agreement in
order that support percentages hereunder are consistent therewith. If a
Participant which is not an Equity Sponsor or an appointee of an Equity Sponsor
accepts a voluntary allocation of participating shares under the Phase II HVDC
Support Agreements, an equivalent allocation of the Support Shares of a
terminated Supporter hereunder and under the Phase II Boston Edison AC Support
Agreement shall be made. In the event that the Support Share of a terminated
Supporter cannot be allocated under D above, and the Phase II HVDC Support
Agreements are terminated at the time of such termination, one or more Equity
Sponsors or their appointees (as defined under the Equity Funding Agreements)
may elect to increase their respective Support Shares by the Support Share of
such terminated Supporter. New England Power shall, by written notice to each
Equity Sponsor, offer the Support Share of such terminated Supporter on a
voluntary basis to the Equity



-16-
Sponsors or their appointees in accordance with a subscription process described
in New England Power's offering letter, provided that if such Support Share is
not so completely allocated, then New England Power will offer such unallocated
Support Share as provided in Section 16B(ii) hereof.
Section 5. Relationship among Supporters
The rights and obligations of the Supporters hereunder are several, in
accordance with their respective Support Shares, and not joint. The rights and
obligations of New England Power hereunder are also several and not joint with
those of the other Supporters or any one thereof. There is no intention to
create by this Agreement, or by any grant, lease, license, or activity related
hereto, an association, joint venture, trust, or partnership or to impose on New
England Power or any other Supporter trust or partnership rights or obligations;
and any such implied intention is expressly negated. Except as expressly
provided in this Agreement, no Supporter shall have by virtue of this Agreement
or of any such grant, lease, license, or activity the right or power to bind any
other Supporter without its express written consent.
Section 6. Design and Construction of the AC Facilities
New England Power shall be responsible for the design, engineering, procurement,
installation, and all other aspects of the construction of the AC Facilities,
and any modifications or additions made to the AC Facilities at any time before
or



-17-
after completion of the AC Facilities, all in accordance with good utility
practice. In carrying out these activities, New England Power may utilize the
services of its affiliates and may also select and employ a financial adviser,
legal counsel, design engineering firm, a construction engineering firm,
consultants, and such other firms as it considers desirable. To the extent
services are performed by an affiliate of New England Power, such affiliate will
charge on the same basis that it would charge its costs to other affiliates
pursuant to the rules and regulations of the Securities and Exchange Commission
(SEC) under the Public Utility Holding Company Act of 1935 (the 1935 Act).
New England Power shall not commence construction of the AC Facilities until so
authorized by Supporters (including New England Power) having at least 66-2/3 of
the Support Shares. The date of commencement of construction of the AC
Facilities shall mean the first firm commitment in excess of $5 million for
procurement or construction of the AC Facilities.
New England Power intends, consistent with good utility practice, to construct
the AC Facilities on a schedule consistent with the commercial operation of
Phase II by September 1, 1990. However, New England Power does not represent
that construction will be completed by such date or any other date.



-18-
Section 7. Operation and Maintenance of the AC Facilities
New England Power shall be responsible for the operation
and maintenance of the AC Facilities in accordance with good utility practice.
New England Power shall use its best efforts to coordinate the operation and
maintenance of the AC Facilities with the operation and maintenance of the Phase
I and Phase II facilities. In carrying out these activities, New England Power
may utilize the services of its affiliates and may also select and employ a
financial adviser, legal counsel, consultants, and such other firms as it
considers desirable. In furtherance of its responsibility, New England Power may
from time to time designate a company, which need not be a Supporter, to operate
and maintain the AC Facilities. To the extent services are performed by an
affiliate of New England Power, such affiliate will charge on the same basis
that it would charge its costs to other affiliates pursuant to the rules and
regulations of the SEC under the 1935 Act.
Section 8. Termination of Phase II HVDC Support Agreements
Recognizing that the AC Facilities are necessary for the proper operation of
Phase II as well as a part of New England Power's AC transmission system, New
England Power shall use its best efforts to coordinate the construction and
operation of the AC Facilities with the Phase I and Phase II facilities and its
own AC transmission system in accordance with good utility practice. In the
event that the Phase II HVDC Support



-19-
Agreements are terminated, New England Power, no less than 60 days before the
effective date of termination of the Phase II HVDC Support Agreements (as such
date is defined therein), shall request, in writing, that each Supporter respond
to New England Power, in writing, within 30 days as to whether it desires the
continued construction and/or operation of the AC Facilities, other than the AC
Facilities described in item number 4 to Attachment B hereto. Failure to respond
within such 30-day period by a Supporter shall be deemed to be an election by
such Supporter to continue. If Supporters other than New England Power with
Support Shares aggregating 50% or more respond that they desire to discontinue
further construction and/or terminate operation of AC Facilities, the investment
in AC Facilities with respect to such AC Facilities (other than those described
in item number 4 to Attachment B hereto) shall be limited to those costs
previously incurred or committed by New England Power or which are necessary to
restore the right-of-way or other facilities to their original condition
consistent with good utility practice.
If Supporters other than New England Power with Support Shares aggregating less
than 50% respond that they desire to discontinue further construction and/or
terminate operation of such other AC Facilities, New England Power Company shall
continue to construct and/or operate all of the AC Facilities and all Supporters
shall continue to be bound by this



-20-
Agreement. However, any Supporter electing not to continue may terminate its
participation hereunder upon payment of its share of the net investment in the
AC Facilities, provided that the other Supporters voluntarily agree to support
100% of the costs of the AC Facilities hereunder after such payment. If the
other Supporters do not so agree to support 100% of such costs, then
construction shall be discontinued and/or operation terminated of the AC
Facilities as though Supporters other than New England Power with Support Shares
aggregating 50% or more responded that they so desired to discontinue and/or
terminate.
Notwithstanding any provision of this Section 8 to the contrary, in the event
that the Phase II HVDC Support Agreements are terminated and construction has
commenced on the portion of the AC facilities described in item number 4 to
Attachment B hereto or such AC Facilities have commenced operation, New England
Power may continue such construction and/or operation and if it continues shall
do so in a manner consistent with good utility practice recognizing the desire
of the Supporters to minimize costs.
Section 9. New England Power Relationship to Supporters
In carrying out its responsibilities hereunder, New England Power agrees that it
shall use its best efforts to act for the collective benefit of all Supporters,
to include in its contracts with independent contractors the customary
provisions for assuring professional and workmanlike performance,



-21-
including warranties, insurance coverage and other protections consistent with
good utility practice, and to enforce its rights under such contracts against
the other contracting parties to the extent reasonable, reserving the discretion
to settle claims on a reasonable basis. All costs of construction, including
damages caused by the risks of negligence (other than gross negligence) and
other risks of construction in excess of the recoveries obtained from offending
parties or insurers, shall be included as part of investment in the AC
Facilities (as defined in Section 13 below) and all costs of operating the AC
Facilities, including damages caused by risks of negligence (other than gross
negligence) or other risks of operation in excess of any recoveries obtained
from offending parties or insurers, shall be included in New England Power's
operating costs (as defined in Section 13 below).
Section 10. Payment for Preliminary Costs
New England Power agrees to pay those New England utilities for costs initially
paid by them that (i) were related to the AC Facilities incurred under the
Preliminary Quebec Interconnection Support Agreement - Phase II (the Preliminary
Agreement), and (ii) that are determined by New England Power to be
capitalizable costs of the AC Facilities, in accordance with the Uniform System
(as defined hereinafter in Section 13). Within ninety days after the Effective
Date, New England



-22-
Power agrees to make the payment with interest calculated from the original date
of payment using the monthly average rate on one month commercial paper as
published in the Federal Reserve Bulletin for each month during such time
period.
Section 11. Transmission of Power


A. The AC Facilities are expected to be part of at least two transmission
interfaces of NEPOOL (AC Facilities Interface). These include:
1. The transmission interface between substations at Sandy Pond and Millbury
(Interface A); and
2. The transmission interface between substations at Millbury and West Medway
(Interface B).
Based on studies to be performed from time-to-time, NEPOOL will
periodically determine the share of the interface transfer capability that the
AC Facilities have contributed to each of the interfaces, allocated on an
appropriate basis consistent with NEPOOL practice at the time (AC Facilities
Interface Transfer Capability Share).
Each Supporter shall have a right to the delivery of power over each interface
in an amount equal to its Support Share of the AC Facilities Interface Transfer
Capability Share for that interface at the time (Supported Transfer Capability
Share). The aggregate of the Supported Transfer Capability Shares less any
portion of a Supporter's Supported Transfer Capability Share which is required
for its specific entitlement



-23-
transactions with Hydro-Quebec shall be available for the transfer of energy
purchased by NEPOOL under the Phase II Firm Energy Contract.
For any transaction not covered by the NEPOOL Agreement or in the event that the
NEPOOL Agreement is no longer in effect, each Supporter so using these interface
transfer capabilities shall pay New England Power's then current applicable
transmission rate.
B. In accordance with A. above, and subject to Section 12, New England Power
shall deliver power over Interface A and/or Interface B or any other AC
Facilities Interface as directed by the NEPEX Dispatch Center.    Electrical
losses incurred in the transmission of this power shall be for the account of
the Phase II Savings Fund in the case of the Phase II Firm Energy Contract, or
for the account of the purchaser in the case of an entitlement transaction, and
shall be determined in accordance with whatever NEPOOL procedures are applicable
or in absence of such procedures, in accordance with procedures that New England
Power then uses for others.
C. All payments made directly to New England Power under this Section 11 shall
be made in accordance with the invoice procedure specified in Section 14.
Section 12. Sharing of Costs of Capacity Restrictions
A. After the AC Facilities are in commercial operation, if there is a transfer
restriction on any AC Facilities Interface



-24-
either with all facilities in service or with, one or more out of service, the
total of the Supporters' share of any costs associated with the use of the
interface for Phase II Firm Energy Contract transfers or Hydro-Quebec
entitlement transactions during any hour that the restriction exists shall be
determined in accordance with Attachment G hereto and shall be chargeable to the
Hydro-Quebec Phase II Savings Fund or to individual Supporters who had
Hydro-Quebec entitlement transactions during the hour the restriction occurred.
There may be a restriction and resultant sharing of costs on one AC Facilities
Interface without there being any restrictions on other AC Facilities
Interfaces. To the extent that the transfer capability of any of the AC
Facilities Interfaces is restricted, New England Power's obligation to deliver
power under Section 11 shall be appropriately reduced during the duration of the
restriction.
B. In accordance with NEPEX procedures, prompt notification of the existence and
magnitude of any such restriction will be made. All computations of the amount
of restriction of the transfer capability of Interface A or B or any other
Interface shall be made by NEPEX and shall be final unless there is a manifest
error. NEPEX shall make all computations of the sharing of the costs of such
restriction which shall be final unless there is a manifest error.



-25-


Section 13. Support Charge
Commencing with the month in which the Date of Full Support Payment occurs (as
defined in Section 14) and in each month thereafter, each Supporter shall pay in
accordance with Section 14 its Support Share of a monthly Support Charge in an
amount determined in accordance with this Section 13, plus a Credit Enhancement
Charge as calculated in accordance with Attachment F.
The Support Charge shall be equal to New England Power's total supported cost of
service related to the AC Facilities for such month. The "total supported cost
of service related to the AC Facilities" for any month commencing with the month
in which the Date of Full Support Payment occurs shall equal (A+ B) where:
A= the Monthly Fixed Costs as determined in accordance with
Attachment D; and
B = the Monthly Operating Costs as determined in accordance with Attachment E.
All costs included in the total cost of service related to the AC Facilities
shall be in accordance with the Uniform System of Accounts prescribed by the
Federal Energy Regulatory Commission, as from time to time in effect.
If a Support Charge payment under Section 14 is to be calculated from a date
other than the first day of a month, an appropriate proration of "A" and "B"
above shall be made for such payment only.



-26-
On the fifteenth day of each month, New England Power will promptly pay to each
Equity Sponsor its pro rata share of the Credit Enhancement Charges received
through the preceding month.
Section 14. Payments
Commencing on or about the date that the AC Facilities are completed and ready
for service (Date of Full Support Payment) and for each month thereafter, New
England Power will render to each other Supporter an invoice for its Support
Share of the Support Charge for such month calculated on an estimated basis for
the current month and subject to corrective adjustment in subsequent months.
Unless New England Power is prevented by circumstances beyond its reasonable
control, New England Power shall use its best efforts to render final bills
within two years after the end of the calendar year in which the estimated bill
was rendered. New England Power will also render to each Supporter an invoice or
notice for its Support Share of any amounts due under this Agreement (other than
monthly Support Charges) including but not limited to payments to be made under
Sections 16, 17, 18, and 19D.
Each Supporter shall promptly pay to New England Power the amount shown on any
invoice submitted under this Section. New England Power will date and mail its
monthly invoice for Support Charge on or about the 25th day of the month for the
coming month and this invoice shall be due and payable by the 15th day of the
coming month and if not paid within that time period



-27-
shall bear interest compounded monthly from the first day of the month in which
payment is due to the date when payment is made at an annual rate equal to two
percent (2%) over the current interest rate on prime commercial loans from time
to time in effect (the Base Rate) at the principal office of The First National
Bank of Boston.
Any invoice or notice for payments due under this Agreement (other than a
monthly Support Charge invoice) that is not paid when due shall bear interest
compounded monthly from the mailing date of the invoice to the date when payment
is made at an annual rate equal to two percent (2%) over the Base Rate at the
principal office of The First National Bank of Boston.
Recognizing the need to provide additional financial security to induce New
England Power and the Supporters to undertake the substantial obligations of
this Agreement, each Equity Sponsor has agreed in the Equity Funding Agreement
to pay, promptly upon request of New England Power a proportionate share of any
invoice or notice rendered to a Credit Enhanced Supporter (as defined in
Attachment F) under Section 14 (other than one for payments to be made under
Sections 17 and 18) which remains unpaid for ninety days after the mailing date
of the invoice. New England Power may render to each Equity Sponsor an invoice
for its proportionate share, calculated as if participation of such nonpaying
Credit Enhanced Supporter had been terminated and appropriate reallocation had
been made under



-28-
Section 4, of the amount of such unpaid invoice or notice plus accrued interest
thereon calculated at New England Power's short term borrowing rate or, if New
England Power has no short term borrowings, at the Base Rate defined above.
All further invoices or notices as provided in the preceeding paragraph shall be
telecopied or delivered by overnight courier and shall be paid within 15 days of
the date thereof. If not paid within that time period, interest shall accrue on
the unpaid balance from the date thereof at the rate of 2% above the Base Rate
as specified in this Section 14. In the event that any such invoice or notice
remains unpaid for 15 days after its date, New England Power may render to those
paying Equity Sponsors further invoices or notices as specified above and
subject to the provisions of Section 4E until all amounts due are paid. To the
extent that any Equity Sponsor pays to New England Power any amount due pursuant
to the preceding paragraph, it shall be subrogated to the rights of New England
Power to recover from the nonpaying Supporter the excess it paid to New England
Power with interest at the rate of 2% above the Base Rate as specified in this
Section 14.
Since New England Power is also a Supporter, New England Power will bear its
Support Share of the payments due hereunder without the need to issue an invoice
or notice to itself.



-29-
Section 15. Character of Payment Obligations
The obligations of each Supporter to make payments hereunder, and to perform and
observe all other agreements on its part contained herein, are absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any insolvency, composition, bankruptcy, reorganization,
arrangement, liquidation or similar proceedings relating to New England Power,
any other Supporter, or any affiliate thereof, (ii) any failure of the AC
Facilities to operate for any reason, including but not limited to the failure
of Hydro-Quebec to sell electric power to the Supporters, (iii) any damage to or
destruction of the AC Facilities, including but not limited to any defect in the
quality, condition, design, operation, or fitness for use of, or any loss of use
of, all or any part of the AC Facilities, (iv) any interruption or prohibition
of the use or possession by New England Power of, or any ouster or dispossession
by paramount title or otherwise of New England Power from, all or any part of
the AC Facilities, or any interference with such use or possession by any
governmental agency or authority or other person or otherwise, (v) any inability
to use the AC Facilities because a necessary license or other necessary public
authorization cannot be obtained or is revoked, or because the utilization of
such a license or authorization is made subject to specified conditions which
are not met, (vi) any invalidity or unenforceability or



-30-
disaffirmance by New England Power or any other Supporter of any provision of
this Agreement or any failure, omission, delay, or inability of New England
Power to perform any of its obligations contained herein, (vii) any amendment,
extension, or other change of, or any assignment or encumbrance of any rights or
obligations under, this Agreement, or any waiver or other action or inaction, or
any exercise or nonexercise of any right or remedy, under or in respect to this
Agreement, (viii) any inability of any Supporter or any other Supporter to
obtain regulatory approvals for financing its Support Share of any obligations
under this Agreement or for meeting any other obligations under this Agreement,
or (ix) any inability to start, complete, or use the AC Facilities due to any
other circumstance, happening, or event whatsoever, whether foreseeable or
unforeseeable and whether similar or dissimi1ar to the foregoing, it being the
intention of the parties hereto that all amounts payable by each Supporter in
respect of this Agreement shall begin to be payable and shall continue to be
payable in all events in the manner and at the time herein provided; provided,
however, that nothing in this Section 15 shall (a) prevent a Supporter from
transferring its interests and obligations hereunder to another Supporter prior
to the Effective Date, or (b) impose any continuing liabilities or obligations
on said transferring Supporter with respect to this Agreement incurred or
relating to the period of time after said transferring Supporter's Support Share
has been reduced to



-31-
zero. In that connection, each Supporter hereby waives, to the extent permitted
by applicable law, any and all rights which it may now have or which may at any
time hereafter be conferred upon it, by statute or otherwise, to terminate,
cancel, or surrender any of its obligations under this Agreement, and agrees
that if, for any reason whatsoever, this Agreement shall be terminated in whole
or in part by operation of law or otherwise, each Supporter will nonetheless
promptly pay to New England Power amounts as required by Section 16 of this
Agreement.
Notwithstanding the character of the above payment obligations, when the net
proceeds from a total taking of the AC Facilities in an eminent domain
proceeding or from insurance in the event of complete destruction of the AC
Facilities have been received by New England Power in an amount equal to or
greater than the amounts then due hereunder from the Supporters, then no payment
shall be required.
Section 16. Default
A. If any of the following events (Events of Default) shall occur and be
continuing:
(i)
a Supporter other than New England Power shall fail to pay to New England Power
when due any amount which it has agreed to pay under any provision of this
Agreement, and such failure shall continue for more than 15 days after written
notice thereof has been given to such Supporter by New England Power; or




-32-
(ii)
a Supporter other than New England Power shall admit in writing its inability to
pay its debts, or shall make a general assignment for the benefit of its
creditors; or any proceeding shall be instituted against a Supporter other than
New England Power (and is not dismissed within sixty days), or by a Supporter
other than New England Power, seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, or composition of it or its
debt under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or if a
Supporter other than New England Power shall take any action to authorize any of
the actions set forth above in this subsection (ii); or

(iii)
a Supporter other than New England Power shall fail to perform any other
obligation under this Agreement in accordance with the terms hereof, and such
failure shall continue for more than 30 days after written notice thereof has
been given to such Supporter by New England Power; or

(iv)
a Supporter other than New England Power shall experience an event of default
under any of the other Basic Agreements or under any of the basic agreements for
Phase I listed in the first paragraph of Section 1;




-33-
then, and in any such event, in addition to any other rights or remedies that it
may have against such Supporter by reason thereof, New England Power shall, by
written notice to such Supporter, terminate as of the date of such Event of
Default, all rights of such Supporter under this Agreement; provided, however,
that in no event shall New England Power terminate a defaulting Supporter under
this Section 16 if planning or construction of the AC Facilities is terminated
or cancelled under Section 17 or the AC Facilities are permanently shutdown
under Section 17 or termination under Section 18 occurs (since no reallocation
of Support Shares is required in such events). New England Power may with the
approval of Supporters (including New England Power) having 66-2/3% or more of
the Support Shares waive any Event of Default hereunder or grant extensions of
time to cure any Event of Default.
B. Immediately upon termination of the rights of a Supporter pursuant to A
above:
(i) if such defaulting Supporter was a Credit Enhanced Supporter as of the date
of the Event of Default, then New England Power shall allocate the Support Share
of the defaulting Supporter to Equity Sponsors or their appointees in accordance
with Section 4C or D hereof; or
(ii) if such defaulting Supporter was not a Credit Enhanced Supporter as of the
date of the Event of Default or the Support Share of the defaulting



-34-
Supporter cannot be allocated under Section 4C or D hereof, then New England
Power shall offer the Support Share of such defaulting Supporter to Equity
Sponsors or their appointees in accordance with Section 4F hereof; provided
that, if such Support Share is not so completely allocated, then New England
Power will offer such unallocated Support Share to any Supporter whose most
junior long term debt securities are then rated at least one grade above
investment grade or, if not so rated, who has obtained the consent of New
England Power and Supporters, including New England Power, then having 66-2/3%
or more of the Support Shares (such offer and allocation to be made in
accordance with Section 4F hereof); and provided further that such Equity
Sponsors, or their appointees or Supporters receiving such an allocation accept
an equal participating share under the Phase II HVDC Support Agreements and the
Phase II Boston Edison AC Facilities Support Agreement; and
(iii) the defaulting Supporter shall pay to New England Power, in addition to
any other amounts due under any provisions of this Agreement, an amount equal to
its Support Share of the investment in the AC Facilities (including any cost of
removal and disposal) less any depreciation and amortization relating to the AC
Facilities to the date of such



-35-
payment. New England Power will credit any amounts so received (less any costs
incurred by New England Power relating to such default) to the depreciation and
amortization accounts for the AC Facilities.
C. New England Power or any Supporter shall be free to invoke such remedies at
law or in equity as may be deemed appropriate against any Supporter that
defaults under this Agreement.
Section 17. Delay. Suspension, Termination, Cancellation, or Shutdown of the AC
Facilities
If at any time New England Power determines that continued planning,
construction, or operation of the AC Facilities is not advisable for any reason
New England Power deems appropriate, it may delay, restrict, suspend, terminate
or cancel planning or construction, terminate operation, or shut the AC
Facilities down.
If (i) planning or construction of the AC Facilities is to be terminated or
cancelled, or (ii) the AC Facilities are to be permanently shutdown, then New
England Power shall give each Supporter not less than ninety (90) days advance
written notice of any such event. Each Supporter shall pay to New England Power
within not less than ninety (90) days of New England Power's notice thereof an
amount, as specified in such notice and calculated as of such date of payment,
equal to the sum of its Support Share of the investment in AC Facilities (less
any depreciation and amortization to the date of payment) together



-36-
with all costs relating to or resulting from such termination, cancellation or
permanent shutdown, including without limitation any costs of total or partial
demolition and disposal of the AC Facilities net of any actual salvage value
received by New England Power including the proceeds from any sale.
If because of serious financial constraints New England Power determines that it
cannot continue construction of the AC Facilities, New England Power has the
right to request contributions in aid of construction from the Supporters. If
Supporters (of which New England Power shall be one) having at least 66-2/3 of
the Support Shares agree to make the requested contributions, then all
Supporters, including New England Power, shall make such payments in accordance
with Section 14, and New England Power will credit the amount of such payments
to the investment in AC Facilities. If Supporters having at least 66-2/3 of the
Support Shares do not so agree to make the requested contributions, then New
England Power may terminate construction of the AC facilities in accordance with
the immediately preceding paragraph.
If Supporters other than New England Power Company with aggregate Support Shares
of 50% or more do not agree with New England Power's decision to terminate or
cancel construction of the AC Facilities under this Section 17 other than a
termination made pursuant to the immediately preceding



-37-
paragraph, New England Power shall, upon receipt of the full amounts due
pursuant to this Section, undertake to permit one or more Supporters, as
designated by such Supporters with aggregate Support Shares of 50% or more, to
continue construction of the AC Facilities and to use and operate the AC
Facilities upon completion of construction for the remaining term of this
Agreement.
Section 18. Termination by New England Power
If at any time New England Power elects and so notifies in writing all other
Supporters that, as a result of a default under Section 16, the Support Share of
a terminated Supporter is not allocated pursuant to the required or voluntary
reallocation provisions under this Agreement, each Supporter’s participation
hereunder shall terminate not less than 90 days after the date of New England
Power’s written notice (the "effective date of termination''), and each
Supporter on or before the effective date of termination shall pay to New
England Power an amount calculated in accordance with the second paragraph of
Section 17.
Upon termination of this Agreement pursuant to this Section 18, New England
Power shall offer each Supporter which (i) was not a terminated Supporter
immediately prior to termination of the Agreement pursuant to this Section 18
and (ii) has paid all amounts due under the first paragraph of this Section 18,
an opportunity to participate in a new support agreement, provided



-38-
that participants in such new support agreement agree to pay 100% of the costs
of service of New England Power related to the AC Facilities. The new support
agreement will have a term equal to the remaining term of this Agreement. Other
provisions of the new support agreement will be substantially similar to those
in this Agreement. The investment in AC Facilities under the new support
agreement shall be reduced by any amount received as termination payments
hereunder which would be properly applied to utility plant accounts in
accordance with the Uniform System less any costs of termination. Any
participant in the new support agreement shall also be a supporter of the AC
facilities of Boston Edison Company and, if the Phase II HVDC Support Agreements
have not been terminated, of the transmission facilities of New Hampshire Hydro
and New England Hydro.
No termination of this Agreement shall relieve any party of any obligation
arising prior to making the payment to New England Power required by the first
paragraph of this Section 18. In addition, notwithstanding the termination of
this Agreement for other purposes, this Agreement shall continue in effect to
the extent necessary to provide for paying all "windup costs" and final
billings, billing adjustments and payments.



-39-


Section 19. Miscellaneous


A. Insurance. New England Power will at all times during the term of this
Agreement keep the AC Facilities insured against such risks as electric utility
companies, similarly situated, constructing and operating like properties,
usually insure against. Any uninsured loss, damage, or liability related to the
AC Facilities or arising out of New England Power's performance hereunder and
any expenses in connection with any such loss, damage, or liability shall be
deemed to be an expense reimbursable by the Supporters in accordance with
Section 13. New England Power will assist any Supporter, at the Supporter's
expense, in obtaining any other insurance coverage related to the AC Facilities
that such Supporter requires. Upon request, New England Power will supply
certificates of insurance coverage.
B. Limitation of Liability. For and in consideration of the fact that New
England Power is undertaking to design, engineer, procure, install, construct,
operate, and maintain the AC Facilities for and on behalf of the other
Supporters and itself without any compensation or charge other than the payments
provided under this Agreement, no Supporter shall be entitled to recover from
New England Power or any affiliate or any shareholder, officer, director,
employee, or agent of New England Power or any affiliate, any damages resulting
from error or delay, whether or not due to negligence, in the



-40-
design, engineering, procurement, installation or construction of the AC
Facilities, or for any damage to the AC Facilities, any curtailment of power, or
any other damages of any kind, including but not limited to consequential
damages, arising out of or in connection with the performance of this Agreement
by New England Power. Notwithstanding the above limitation, if New England Power
is found by a court of competent jurisdiction to have intentionally violated
this Agreement in a material manner or to have acted hereunder in a grossly
negligent manner and if such court finding is final and no longer subject to
appeal, then the Supporters shall be entitled to recover from New England Power
direct damages (but not consequential or any other damages), resulting from such
material intentional violation or gross negligence. New England Power will use
its best efforts to enforce all contracts related to the construction and
operation of the AC Facilities for the benefit of New England Power and the
Supporters.
C. Audit. The books and records of New England Power (including metering
records) related to this project shall be open to reasonable inspection and
audit by any Supporter. The costs of any such audit, including the costs of New
England Power in connection with such audit, shall be borne by the Supporter or
Supporters requesting such audit. New England Power will promptly make any
reasonable corrections necessitated as a result of such audit.



-41-
D. Cost Reimbursement. In the event New England Power reasonably incurs any
costs not provided for elsewhere herein in connection with or as a result of
planning, organizing, documenting, construction, suspensions, rescheduling,
cancellation, operation, maintenance, shutdown, demolition, disposition, or
termination of the AC Facilities, or otherwise arising in connection with this
Agreement, each Supporter shall promptly reimburse to New England Power, within
15 days of the mailing date of the invoice, its Support Share of such costs.
However, New England Power will endeavor to account for any additional costs, to
the extent such additional costs are properly capitalizable, over the shorter of
the then remaining useful life of the AC Facilities or the remaining term of the
Agreement.
E. Uncontrollable Force. No delay or failure in the performance of any
obligation by New England Power shall be deemed to exist if it is the result of
an "uncontrollable force". The term "uncontrollable force" shall be deemed to
mean any cause beyond the reasonable control of New England Power, which New
England Power could not reasonably have been expected to avoid by exercise of
due diligence and foresight, including, without limiting the generality of the
foregoing, storm, flood, lightning, earthquake, fire, explosion, failure of
facilities not due to lack of proper care or maintenance, civil disturbance,
labor disturbance, sabotage, war, national



-42-
emergency, or restraint by court or public authority. In such event, New England
Power shall use reasonable diligence to notify the Participants of such event.
F. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of, and may be performed by, the successors and assigns of the
parties and shall also be binding, insofar as permitted by law, on any receiver
or trustee in bankruptcy, receivership, or reorganization of any party. Except
(i) for a reallocation under Section 4 resulting from a default as provided in
Section 16, (ii) for a sale, merger, or consolidation which results in the
transfer of substantially all of a Supporter's assets to, and the assumption of
all of the Supporter's obligations hereunder by, an electric utility which is a
member of NEPOOL, and (iii) for an assignment by New England Power to an
affiliated company of New England Power which expressly assumes New England
Power's rights and obligations hereunder and acquires the AC Facilities, and
(iv) for a transfer of any or all of a Supporter's Support Share prior to the
Effective Date as provided in Section 4 hereof, no assignment of this Agreement
shall operate to relieve the assignor of its obligations under this Agreement
without the written consent of the parties hereto. Written notice to all parties
will be given prior to any assignment hereunder.



-43-


G. Right of Setoff. No Supporter shall be entitled to set off against the
payments required to be made by it hereunder (1) any amounts owed to it by New
England Power, any affiliate of New England Power, or any other Supporter or (2)
the amount of any claim by it against New England Power, any affiliate of New
England Power, or any other Supporter. However, the foregoing shall not affect
in any other way any Supporter's rights and remedies with respect to any such
amounts owed to it by New England Power, any affiliate of New England Power, or
any other Supporter or any such claim by it against New England Power or any
other Supporter.
H. Amendments. New England Power shall have the right to amend the provisions of
Section 13, including Attachments D and E, hereof from time to time by serving
an appropriate statement of such amendment upon the Supporters and filing the
same with the Federal Energy Regulatory Commission (or such other regulatory
agency as may have jurisdiction) in accordance with the provisions of applicable
laws and any rules and regulations thereunder, and the amendment shall thereupon
become effective on the date specified therein, subject to any suspension order
duly issued by such agency. The Supporters have the right to intervene in any
regulatory proceeding brought by New England Power to consider such amendment of
the provisions of Section 13.



-44-
Any amendments changing the Support Shares of the Supporters (other than changes
in Support Shares pursuant to Sections 4 and 16), the rights of the Supporters
or a Supporter as specified in Sections 11 and 12, or the several nature of the
obligations and rights of the Supporters hereunder as specified in Section 5,
shall require consent by all parties. All other amendments to this Agreement
shall be by mutual agreement of Supporters (of which New England Power shall be
one) owning Support Shares aggregating at least 66-2/3%, evidenced by a written
amendment signed by New England Power and such Supporters; and New England Power
and all Supporters shall be bound by any such amendment.
I. Notices. Except as the parties may otherwise agree, any notice, request,
bill, or other communication relating to this Agreement, or the rights,
obligations or performance of the parties hereunder, shall be in writing and
shall be effective upon delivery. Any such communication shall be considered as
duly delivered when delivered in person or mailed by registered or certified
mail, postage prepaid, to the respective post office address of the other
parties shown following the signatures of such other parties hereto, or such
other address as may be designated by written notice given as provided in this
paragraph I.
J. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts.



-45-


K. Other.


(1) No action, regardless of form, arising out of this Agreement may be brought
by any party hereto more than three years after the cause of action has arisen.
(2) In the event that any clause or provision of this Agreement, or any part
thereof, shall be declared invalid or unenforceable by any court having
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remaining portions of this Agreement.
(3) All provisions of this Agreement providing for limitation of, or protection
against, liability shall apply to the full extent permitted by law and shall
survive either termination pursuant to this Agreement or cancellation.
(4) Each party shall, upon request of another party, execute and deliver any
document reasonably required to implement any provision hereof.
(5) Any number of counterparts of this Agreement may be executed and each shall
have the same force and effect as the original.
(6) This Agreement, with the other Basic. Agreements, Preliminary Quebec
Interconnection Support Agreement - Phase II, the agreements with Hydro-Quebec
regarding Phase II, and the basic agreements covering Phase I shall constitute
the entire understanding among the parties and shall supersede any and all
previous understandings pertaining to the subject matter of this Agreement.



-46-


(7) This Agreement is the act and obligation of the parties hereto in their
corporate or governmental capacity, and any claim hereunder against any
shareholder, director, officer, employee, or agent of any party, as such, is
expressly waived.
IN WITNESS WHEREOF, the signatories have caused this Agreement to be executed by
their duly authorized officers or agents.


 
NEW ENGLAND POWER COMPANY


By s/ R.O. Bigelow 
Its Vice President


Address: 25 Research Drive
     Westborough, MA 01582


Vermont Electric Power
Company, Inc., as agent
for each Vermont electric
utility named, and with
authority to bind each By
such utility to the Its President
extent of the percentage
interest of the VELCO
entitlement hereunder
that is specified, on
Schedule 1 to this
signature page.
VERMONT ELECTRIC POWER COMPANY, INC.


By  s/ John Zuckernick 
Its President


Address: Pinnacle Ridge Road
      P. O. Box 548
     Rutland, VT 05701


 
CENTRAL MAINE POWER COMPANY


By  s/ Donald F. Kelly 
Its Vice President of Power Supply


Address: Edison Drive
     Augusta, ME 04336





















-47-


 
BOSTON EDISON COMPANY


By   s/ Stephen J. Sweeney 
Its President & CEO


Address: 800 Boylston Street
     Boston, MA 02199


 
CHICOPEE MUNICIPAL LIGHTING PLANT


By  s/ Herve L. Plasse 
Its Manager


Address: 725 Front Street
      Chicopee, MA 01013


 
CENTRAL MAINE POWER COMPANY


By  s/ Donald F. Kelly 
Its Vice President of Power Supply


Address: Edison Drive
     Augusta, ME 04336


 
THE CONNECTICUT LIGHT AND POWER COMPANY
WESTERN MASSACHUSETTS ELECTRIC COMPANY
HOLYOKE WATER POWER COMPANY
HOLYOKE POWER AND ELECTRIC COMPANY


By   s/ William B. Ellis     
Their Chairman
c/o Northeast Utilities Service Co.


Address: P.O. Box 270
     Hartford, CT 06141-0270


 
FITCHBURG GAS AND ELECTRIC LIGHT COMPANY


By   s/ Frank L. Childs    
Their Chairman


Address: 285 John Fitch Highway
     P. O. Box 2070
   Fitchburg, MA 01420







-48-


 
THE UNITED ILLUMINATING COMPANY


By   s/ Richard J. Grossi 
Its Exec. Vice President


Address: 80 Temple Street
     New Haven, CT 06506


 
BANGOR HYDRO-ELECTRIC COMPANY
.
By   s/ T.A. Greenquist 
Its President


Address: 33 State Street
     Bangor, ME 04401


 
CANAL ELECTRIC COMPANY


By    s/ Jeremiah V. Donovan 
Its President


Address: 675 Massachusetts Avenue
      Cambridge, MA 02139




 
PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE


By   s/ R. J. Harrison
Its President & Chief Executive Officer


Address: 1000 Elm Street
      P. 0. Box 330
      Manchester, NH 03105




 
MONTAUP ELECTRIC COMPANY


By  s/Arthur A. Hatch 
Its Vice President


Address: c/o Eastern Utilities Associates
     P. 0. Box 2333
     Boston, MA 02107









-49-


 
MASSACHUSETTS MUNICIPAL WHOLESALE
ELECTRIC COMPANY


By   s/ Richard K. Byrne 
Its General Manager & Secretary


Address: P. 0. Box 426
      Ludlow, MA 01056


 
TAUNTON MUNICIPAL LIGHTING PLANT
.
By   s/ Joseph M. Blain 
Its General Manager


Address: 55 Weir Street
     Taunton, MA 02780


 
CONNECTICUT MUNICIPAL ELECTRIC ENERGY
COOPERATIVE


By    s/ Maurice R. Scully 
Its Executive Director


Address: 268 Thomas Road
     Groton, CT 06340




 
NEWPORT ELECTRIC CORPORATION


By   s/ Elliot G. Whitney
Its President & Gen. Mgr.


Address: 12 Turner Road
      P. O. Box 4128
      Middletown, R.I.
      02840-0011









-50-


 
UNITIL POWER CORP.


By    s/ David K. Foote 
Its Vice President


Address: 436 South River Road
      RFD #9
      Bedford, NH 03102-6197


 
PEABODY MUNICIPAL LIGHT PLANT
.
By   s/ Bruce P. Patten 
Its Manager


Address: 70 Endicott Street
      Peabody, MA 01960


APPROVED:


By s/William A. Kennedy, Jr.
   Town Manager of Town of Holden






Town of Holden
TOWN OF HOLDEN


By     s/Neil E. Murray
Its Light Department Operating Manager


Address: Reservoir Street
     Holden, MA 01520


Light Department's
1980 Kilowatthour load 63,676,000


















Town of Middleborough


TOWN OF MIDDLEBOROUGH


By   s/John W. Dunfey
Its General Manager


Address: 32 South Main Street
     Middleborough, MA 02346


Light Department's
1980 Kilowatthour load 92,081,000







-51-






















Town of Wakefield


TOWN OF WAKEFIELD


By    s/ William J. Wallace 
Its Manager


    Wakefield Mun. Lt. Dept.
Address: 9 Albion Street
     Wakefield, MA 01880


Light Department's
1980 Kilowatthour load 107,609,000


















Town of North Attleboro
TOWN OF NORTH ATTLEBORO
.
By   s/ David Sweetland 
Its Manager


Address: P.O. Box 790
     North Attleboro, MA 02761


Light Department's
1980 Kilowatthour load 93,816,000


















Town of Boylston
TOWN OF BOYLSTON


By     s/ Edward H. Kimbell 
Its Manager


Address: Sanatorium Road
     Boylston, MA 01505


Light Department's
1980 Kilowatthour load 17,324,000





-52-






















Town of Hingham
TOWN OF HINGHAM


By    s/ Joseph R. Spadea, Jr. 
Its Manager


Address: Hingham Municipal
      Lighting Plant
     19 Elm Street
     Hingham, MA 02043


Light Department's
1980 Kilowatthour load 103,929,000


















Town of Rowley
TOWN OF ROWLEY
.
By   s/ G. Robert Merry 
Its Manager


Address: Rowley Municipal Lighting Plant
     47 Summer Street
     Rowley, MA 01969


Light Department's
1980 Kilowatthour load 13,551,000


 
TOWN OF HUDSON


By     s/ Horst Huehmer 
Its Manager


Address: TOWN OF HUDSON,
      Light & Power Department,
      Hudson, MA
 














WESTFIELD GAS & ELECTRIC LIGHT DEPARTMENT


By   s/ Daniel Golubek 
Its Manager


Address: 100 Elm Street
      Westfield, MA 01085











-53-


















Town of Braintree
TOWN OF BRAINTREE ELECTRIC LIGHT DEPARTMENT


By    s/ Walter R. McGrath 
Its General Manager


Address: 44 Allen Street
     Braintree, MA 02184


Light Department's
1980 Kilowatthour load 267,289,000


























Town of Danvers
TOWN OF DANVERS
.
By   s/ Wayne P. Marquis 
Its Town Manager
 
By   s/ Michael W. Madore 
Its Electric Superintendent


Address: Electric Division
     2 Burroughs Street
     Danvers, MA 01923


Light Department's
1980 Kilowatthour load 206,806,000


















Town of West Boylston
TOWN OF WEST BOYLSTON


By     s/Charles H. Coughlin 
Its Manager


Address: 4 Crescent Street
     West Boylston, MA 01583
 
 Light Department's
1980 Kilowatthour load 43,974,000





 




-54-




















CITY OF HOLYOKE


By    s/ G.E. Leary 
Its Manager


Address: Gas & Electric Department
     70 Suffolk Street
     Holyoke, MA 01040


City of Holyoke Light Department's
1980 Kilowatthour load 232,301,707




















Town of Reading


TOWN OF READING
.
By   s/ Allan Ames 
Its Secretary, Reading Municipal Light Board


Address: 25 Haven Street
      P.O. Box 150
      Reading, MA 01867


Light Department's
980 Kilowatthour load 401,794,849
















CONCORD MUNICIPAL LIGHT PLANT


By     s/Steven E. Sheiffer 
Its Town Manager
Address: 135 Keyes Road
     Concord, MA 01742
 







-55-






















Town of Groton
TOWN OF GROTON


By    s/ Roger H. Beeltje 
Its Manager of Municipal Light


Address: Groton Electric Light Department
     Station Avenue
     Groton, MA 01450


Light Department's
1980 Kilowatthour load 22,908,000






















Town of Princeton


TOWN OF PRINCETON
.
By   s/ Richard F. Wheeler 
Its Manager


Address: Municipal Light Department
     4 Town Hall Drive
     P.O. Box 247
     Princeton, MA 01541-0247


Light Department's
1980 Kilowatthour load 7,130,000


















Town of Shrewsbury
TOWN OF SHREWSBURY


By     s/ Thomas R. Josie 
Its Acting General Mgr


Address: 100 Maple Avenue
      Shrewsbury, MA 01545
 
 Light Department's
1980 Kilowatthour load 146,303,000









-56-




















Town of Sterling
TOWN OF STERLING


By    s/William H. Rugg 
Its Manager


Address: 50 Main Street
     Sterling, MA 01564-0430


Light Department's
1980 Kilowatthour load 24,510,000


















Town of South Hadley


TOWN OF SOUTH HADLEY
.
By   s/Wayne D. Doerpholz 
Its Manager


Address: 85 Main Street
      South Hadley, MA


Light Department's
1980 Kilowatthour load 99,981,000









-57-


VELCO SCHEDULE 1




Vermont Phase II Participant
1980
Kilowatthour
Load


Percentage
Interest


Central Vermont Public Service Corporation
1,895,922,200
58.1197
Citizens Utilities Company
184,496,600
5.6558
Franklin Electric Light Company, Inc.
7,159,900
0.2195
Green Mountain Power Corporation
1,174,519,500
36.0050





-58-


Schedule I


Vermont Electric Power Company, Inc.
Contracting Electric Systems


Central Vermont Public Service Corporation
Citizens Utilities Company
Franklin Electric Light Company, Inc.
Green Mountain Power Corporation




-59-


Schedule II


Massachusetts Municipal Wholesale Electric Company
Contracting Electric Systems


Massachusetts Systems
Town of Ashburnham Municipal Light Plant
Town of Georgetown Municipal Light Department
Town of Hull Municipal Lighting Plant
Town of Littleton Electric Light Department
Town of Mansfield Municipal Electric Department
Town of Marblehead Municipal Light Department
Town of Middleton Municipal Electric Department
Town of Paxton Municipal Light Department
Town of Templeton Municipal Lighting Plant


Rhode Island System
Pascoag Fire District




-60-


ATTACHMENT A


Except as provided below, if any participant does not receive required consents,
waivers, regulatory approvals, or other actions of governmental authorities
within the time period required by this Agreement, the listing of Participants
and 1980 kilowatthour load will be appropriately modified.


                       Participant


1980 Kilowatthour Load
The Connecticut Light and Power Company
16,002,437,000
 
Western Massachusetts Electric Company
3,252,432,000
 
Holyoke Water Power Company
106,905,000
 
Holyoke Power and Electric Company
0
 
New England Power Company
15,444,975,840
(a), (b)
Boston Edison Company (Edison)
9,531,773,000
(b), (c)
Central Maine Power Company
6,053,571,000
 
Public Service Company of New Hampshire
5,043,242,871
(d)
The United Illuminating Company
4,715,078,120
 
Vermont Electric Power Company
3,262,098,200
 
Canal Electric Company
3,227,553,000
 
Montaup Electric Company
3,096,872,000
(e)
Bangor Hydro-Electric Company
1,305,625,118
 
Connecticut Municipal Electric Energy Cooperative
718,177,538
 
UNITIL Power Corp.
609,873,261
(f)
Massachusetts Municipal Wholesale Electric Company
470,025,000
 
Town of Reading Municipal Light Department
401,795,000
 
Newport Electric Corporation
382,745,000
 
Fitchburg Gas and Electric Light Co.
369,055,118
 
Taunton Municipal Lighting Plant
307,460,361
 
City of Chicopee Municipal Lighting Plant
279,273,169
 
Town of Braintree Electric Light Department
267,289,000
 
City of Peabody Municipal Light Plant
245,010,000
 
City of Westfield Gas & Electric Light Department
219,026,000
 
City of Holyoke Gas & Electric Light Department
214,448,000
 
Town of Danvers Electric Department
206,806,000
 
Town of Shrewsbury Electric Light Department
146,303,000
 
Hudson Light and Power Department
127,808,000
 
Town of Wakefield Municipal Lighting Department
107,609,000
 
Town of Hingham Municipal Lighting
103,929,000
 
Town of South Hadley Electric Light Department
99,981,000
 
Town of North Attleborough Electric Department
93,816,000
 
Town of Middleborough Gas and Electric Department
92,081,000
 
Town of Holden Municipal Light Department
63,676,000
 
Town of West Boylston Municipal Lighting Department
43,974,000
 
Town of Sterling Municipal Electric Department
24,510,000
 
Town of Groton Electric Light Department
22,908,000
 
Town of Boylston Municipal Light Department
17,324,000
 
Town of Rowley Municipal Light Department
13,551,000
 
Princeton Municipal Light Department
7,130,000
 
Town of Concord Municipal Light Plant
0
(c)
 
76,698,146,596
 



(a) Includes New Hampshire retail 1980 kilowatthour load of 434,290,243.


-61-


(b)
The 1980 Kilowatthour loads shown for Boston Edison Company and New England
Power Company have been adjusted to reflect the current status of Norwood as a
full requirements customer of New England Power Company.

(c)
As of June 1, 1985, Concord continues to be a full requirements customer of
Edison. At such time as Concord ceases to be a full requirements customer of
Edison, for purposes of this Agreement, Concord shall have an additional
Participating Share equal to 1.087% of Edison's initial Participating Share
(based on a 1980 Kwh load of 103,629,000 Kwh for Concord) and Edison's
Participating Share shall be reduced by such amount.

(d)    Includes New Hampshire retail 1980 kilowatthour load of 4,939,218,744.
(e)
The amount shown for Montaup Electric Company includes the load of the other
members of the Eastern Utilities Associates system.

(f)
The amount shown for UNITIL Power Corp. represents the 1980 kilowatthour load of
its affiliates, Concord Electric Company and Exeter & Hampton Electric Company.



-62-


ATTACHMENT B


Description of the AC Facilities


The AC Facilities will include the following:


1)     35.8 miles of 345 kV ac transmission line connecting Sandy Pond and
Millbury #3 substations.
2)
16.0 miles of 345 kV ac transmission line connecting Millbury #3 to the West
Medway substations (including about 2 miles of transmission line under lease
from Boston Edison which provides Boston Edison with an option to terminate the
lease and include such line under the Phase II Boston Edison AC Facilities
Support Agreement).

3)     345 kV ac circuit breakers and miscellaneous equipment at Sandy Pond and
Millbury #3.
4)
Remove and rebuild two sections of two 115 kV ac transmission lines and remove
and rebuild portions of two 69 kV ac transmission lines and support structures
on the Sandy Pond to Millbury right-of-way; and install 115 kV ac circuit
breakers and miscellaneous substation equipment.

5)
Such other AC Facilities in Massachusetts as approved by the Supporters with
aggregate Support Shares of 66 2/3% or more.





-63-


ATTACHMENT C


Forms of the following documentation:
1. Opinion of Counsel
2. Certificate
3. Incumbency and Signature Certificate
4. Directors' Vote


[Please note - governmental entities may make appropriate modifications to these
documents to reflect that they are not corporations.]




-64-


[Form of Opinion of Counsel for Each Utility Participant]


New England Hydro-Transmission Electric Company, Inc.;
New England Hydro Transmission Corporation; or
New England Power Company


Gentlemen:


This opinion is furnished in connection with the execution and delivery by
__________________ (the Company) of the following Agreements:
_____________________


We have acted as counsel to the Company, one of the Utility Participants, in
connection with the execution and delivery of the Basic Agreements. We
participated in reviewing and/or drafting the Agreements.


As general [special] counsel to the Company, we are generally familiar with its
affairs. [If special counsel is giving the opinion, describe relationship to the
Company.] We have reviewed the proceedings taken by the Company in connection
with its authorization, execution, and delivery of the Agreements and any
documentation supplied by the Company thereunder. We have also examined executed
counterparts of the Agreements, have made such other investigation, and have
examined such other records and documents, and have made such examination of law
and satisfied ourselves as to such other matters as we have deemed relevant and
necessary in order to enable us to express the opinions set forth below.


Based upon and subject to the foregoing and to the further qualifications in
this opinion, we are of the opinion that:


1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of [the jurisdiction of its incorporation], has the
corporate power to own its assets and to transact the business in which it is
engaged, and is duly qualified as a foreign corporation in, and is in good
standing under the laws of, each jurisdiction in which the conduct of its
business or the ownership of its assets requires such qualification.


2. The Company has (and in the case of the Agreements at the time of execution
and delivery thereof, had) full corporate power, and legal right to execute,
deliver and perform the Agreements, and the Company has taken all necessary
corporate action to authorize the execution, delivery, and performance by it of
the Agreements.


-65-


3. The execution, delivery, and performance by the Company of the Agreements do
not (a) contravene the Company's [charter documents] or by-laws, (b) violate any
applicable law, rule, regulation, order, writ, judgment, injunction, decree, or
award known to us by which the Company is bound, (c) violate any indenture,
instrument, or agreement known to us by which the Company is bound, or (d)
result in or require the creation or the imposition of any lien pursuant to the
provisions of any indenture, instrument, or agreement known to us by which the
Company is bound.


4. No authorization, approval, consent, or other action by, and no notice to or
filing with, any federal, state, or other governmental authority or regulatory
body which has not been obtained or given and is not in full force and effect is
required for the valid and lawful execution, delivery, and performance by the
Company of the Agreements. [In this connection, to the extent it may be required
by law, the approval of the Massachusetts Department of Public Utilities
[Connecticut PUC, or other] has been given for the Agreements and the Company's
performance thereunder by order(s) dated ___________, which remains in full
force and effect.]


5. The Agreements have each been duly executed and delivered by the Company and
constitute the legal, valid, and binding obligations of the Company enforceable
against it in accordance with their respective terms.


6. No action, suit, proceeding, or investigation at law or in equity or by or
before any governmental instrumentality or other agency now pending or
threatened against or affecting the Company or its property or rights which, if
adversely determined, would materially impair the ability of the Company to
perform its obligations under the Agreements is known to us. Our opinion that
the Agreements are enforceable, each in accordance with the terms thereof, is
qualified to the extent that the enforcement of the rights and remedies created
thereby is subject to bankruptcy, insolvency, reorganization, and similar laws
of general application affecting the rights and remedies of creditors and
secured parties, and to the further extent that the availability of the remedies
of specific enforcement, injunctive relief, or any other equitable remedy is
subject to the discretion of the court before which any proceeding therefor may
be brought.


Very truly yours,




-66-


CERTIFICATE


I, (insert name), the Clerk (or Secretary or other principal recording officer)
of (insert name of Utility Participant), a (insert state of organization) (the
"Company") do hereby certify that:


(1) Attached hereto as Exhibit A is a true and correct copy of a vote duly
adopted at a meeting of the Board of Directors of the Company, duly called and
held on _______________________, 198_, and that such vote and the authority
vested thereby have not been amended or revoked and are still in full force and
effect.


(2) Attached hereto as Exhibit B is a true and correct copy of the Articles of
Organization (or other charter documents) of the Company, as amended and in
effect as of the date of this Certificate.


(3) Attached hereto as Exhibit C is a true and correct copy of the By-Laws of
the Company, as amended and in effect as of the date of this Certificate.


(4) The persons (or person) listed on Exhibit D have been duly elected to the
offices set forth adjacent to their respective names since the first day of
June, 1985, and the signatures adjacent to their respective names are the
genuine signatures of said officers.


IN WITNESS WHEREOF, I have placed my hand and the seal of the Company this
_____________ day of ________________, 198_.


By:________________________________
Name:
Title:






-67-


CONFIRMATION OF INCUMBENCY AND SIGNATURE OF
CLERK, SECRETARY, OR OTHER PRINCIPAL RECORDING OFFICER


I, (name), (title) of the Company, do hereby certify that (name of officer
executing certificate) is and at all times subsequent to _____________, 198_,
has been the duly elected (title) of the Company and that the signature adjacent
to his (or her) name is the genuine signature of said officer.


By:________________________________
Name:
Title:
 


-68-


FORM OF DIRECTORS' VOTE APPROVING AGREEMENTS


VOTED:
That in connection with this Company's participation in the Phase II expansion
of the proposed interconnection between the New England Power Pool companies and
Hydro-Quebec, the execution and delivery on behalf of this Company
by__________________ , President, of the following agreements: (being
collectively referred to in this vote as "Agreements") copies of which
Agreements have been presented at this meeting, are hereby authorized, approved,
ratified, and confirmed, and that the officers of this Company are further
authorized severally to take any and all such further actions including the
execution and delivery of such further documents, as such officers or any of
them may deem necessary or appropriate in connection with the actions and
documents authorized by this vote.





-69-


ATTACHMENT D


Determination of Monthly Fixed Costs


Monthly Fixed Costs shall be 1/12 of the sum of Items 4, 5, 6, and 7 below.


Item 1. Investment in AC Facilities


Investment in AC Facilities shall be the total cost incurred by New England
Power from time to time, as reflected in its plant accounts, of constructing the
AC Facilities including construction work in progress, less a credit to reflect
the difference in cost between the size of the existing conductors and those
being installed for facilities described in item 4 of Attachment B. The amount
of any contributions in aid of construction made in accordance with Section 17
shall be credited to the investment in AC Facilities. The net book value of the
portion of New England Power's rights of way allocable to the new 345 kV
facilities shall be included in the investment in the AC Facilities. New England
Power shall credit to investment in AC Facilities any amounts it receives from
Boston Edison for the sale of a portion of the AC Facilities described in item
(2) to Attachment B hereto, excluding any expenses relating to such sale.


Item 2. Net Investment in AC Facilities


The net investment in AC Facilities at any time shall be the investment in the
AC Facilities determined in accordance with Item 1 less the sum of the following
taken at the same time:




-70-


(a) Accumulated depreciation accrued at the rate applicable in accordance with
Item 7 and reflecting retirements, costs of removal and salvage, and


(b) Accumulated deferred Federal and state income taxes (not including any
reserves for investment tax credits) arising from liberalized depreciation which
are available to New England Power with respect to the AC Facilities under tax
laws existing from time to time during the term of this Agreement.


Item 3. Prepaid Items and Working Capital


Prepaid items and working capital shall be the cost to New England Power of
prepaid expenses and materials and supplies reasonably required to be on hand
for the AC Facilities plus an allowance for cash working capital. Any allowance
for cash working capital shall be limited to that not sufficiently recovered
through the use of estimated billing for the current month.


Item 4. Investment Expense


The annual investment expense shall be the annual cost of capital related to the
AC Facilities determined by multiplying (a) the arithmetic average of the sum of
Items 2 and 3 determined as of the beginning and end of the current year by (b)
the overall rate of return determined in accordance with the further provisions
of this Item 4.


The overall rate of return shall equal the sum of the long-term debt, preferred
stock, and common equity components, determined as follows:




-71-


(a) Long-term Debt Component
The long-term debt component shall be the product of (1) the weighted average
effective cost of money of 30-year taxable bonds issued by New England Power
during the period from the Effective Date to the Date of Full Support Payment
or, in the event that no such bonds are issued in this period, the yield on "A"
utility bonds at the end of the year prior to the Date of Full Support Payment
as published by Moody's Investors Service, times (2) the actual ratio of
long-term debt to total permanent capital of New England Power at the end of the
year prior to the Date of Full Support Payment.


(b) Preferred Stock Component


The preferred stock component shall be the product of (1) the weighted average
effective cost of money of preferred stock issued by New England Power during
the period from the Effective Date to the Date of Full Support Payment or, in
the event that no such preferred stock is issued in this period, the dividend
rate on "A" utility preferred stocks at the end of the year prior to the Date of
Full Support Payment as published by Moody's Investors Service, times (2) the
actual ratio of preferred stock to total permanent capital of New England Power
at the end of the year prior to the Date of Full Support Payment.




-72-


(c) Common Equity Component


The common equity component shall be the product of (1) the Return on Equity
times (2) the actual ratio of common equity to total permanent capital of New
England Power at the end of the year prior to the Date of Full Support Payment.


"Return on Equity" shall be the return on equity on file with the FERC and in
effect under the Federal Power Act. New England Power shall from time to time
request from the FERC a specific return on equity.


Item 5. Income and Franchise Tax Expenses


The income and franchise tax expenses shall be the annual amount of such taxes
charged to expense by New England Power with respect to the AC Facilities after
taking into account the normalization of timing differences and the flow through
of permanent differences between book income and tax income. New England Power
shall normalize investment tax credits relating to the AC Facilities by
crediting expenses by an amount sufficient to amortize the balance in New
England Power's unamortized investment tax credit account relating to the AC
Facilities over the same period which NEP depreciates its other facilities which
are similar to the AC Facilities.


Item 6. Property and Other Tax Expense


The property and other tax expense shall be the annual property tax expense and
any other tax expense charged by New England Power to expense and directly
allocable with respect to the AC Facilities.




-73-


Item 7. Depreciation Expense
    
The annual depreciation expense shall be a percentage of the depreciable portion
of the investment in the AC Facilities determined in accordance with Item 1
(including estimated cost of removal less any salvage which salvage value, for
the purpose of calculating such depreciation will not exceed the amount of cost
of removal). The percentage shall be established on a straight line basis over
the same period which NEP depreciates its other facilities which are similar to
the AC Facilities.




-74-


ATTACHMENT E


Determination of Monthly Operating Costs


Monthly operating costs shall be the actual expense related to operation and
maintenance of the AC Facilities or reasonable estimates thereof for the billed
month as reportable on FERC Form No. 1, or any amendment thereto or replacement
thereof, plus overheads consisting of allocable administrative and general
expenses and payroll-related taxes. Procedures used in determining appropriate
overheads shall be in accordance with good utility accounting practice and
consistent with New England Power's usual practices. After the AC Facilities
described in item number 4 on Attachment B are completed, monthly operating
costs shall exclude any such costs relating to such AC Facilities.


Prior to the Date of Full Support Payment, New England Power will accrue all
monthly operating costs incurred which relate to the AC Facilities in a deferred
asset account on its books. On or about the Date of Full Support Payment and
monthly thereafter, New England Power will include with its current monthly
operating cost charges relating to the AC Facilities amounts sufficient to
amortize such previously accrued operating costs over five years. Until such
costs are billed and recovered from the Supporters, New England Power will
accrue interest on such unamortized deferred operating cost charges at a rate
equivalent to its current overall rate of return including a provision for
taxes.




-75-


ATTACHMENT F


As a result of the support arrangements for building, owning, and financing the
AC Facilities, Equity Sponsors under the Equity Funding Agreements have provided
certain credit support for the project in excess of their Support Shares or
those of their appointees.


A Credit Enhanced Supporter shall mean any Supporter which is also then a Credit
Enhanced Participant under either of the Phase II HVDC Support Agreements. If
the Phase II HVDC Support Agreements have been terminated, then a Credit
Enhanced Supporter shall mean any Supporter that, immediately prior to the
effective date of termination of the Phase II HVDC Support Agreements, was also
a Credit Enhanced Participant thereunder.


As compensation to Equity Sponsors for providing this additional credit support,
a Credit Enhancement Charge is required to be paid by the Supporters. If a
Supporter is a Credit Enhanced Supporter by reason of below-investment grade,
withdrawn or suspended debt ratings, the Credit Enhancement Charge attributed to
that Credit Enhanced Supporter will be paid by all Supporters with each
Supporter paying its Support Share thereof; provided, however, that if a
Supporter is a Credit Enhanced Supporter due to lack of debt ratings, the Credit
Enhancement Charge attributed to that Credit Enhanced Supporter shall be paid by
such Supporter.




-76-


The Credit Enhancement Charge (A) attributed to a Credit Enhanced Supporter is a
dollar value determined monthly by the following formula for each Supporter
which is a Credit Enhanced
Supporter (or was a Credit Enhanced Supporter):


A = 1/12 x B/100 x C/100 x D x E/100 + F


where B = the Supporter's Support Share (in percent)


C =
the ratio of long-term debt to total permanent capital of New England Power (a)
if prior to the month in which the Date of Full Support Payment occurs, at the
end of the month, or (b) if in or after the month in which the Date of Full
Support Payment occurs, at the end of the calendar year prior to the Date of
Full Support Payment (in percent).

D =     the net investment in AC Facilities at the end of the month.


E =     debt premium (in percent) for the Credit Enhanced Supporter as shown in
the following table:




Credit Enhanced Supporter's
Debt Rating*


E(%)
 
 
Below B3 or not rated
7.57
B3
5.32
B2
4.82
B1
4.32
Ba3
3.82
Ba2
3.32
Bal
2.82



*Debt rating shall be the lower of the two highest ratings assigned to the
Credit Enhanced




-77-


Supporter's junior long-term debt by Moody's, Standard and Poor's, and Duff &
Phelps, converted to a Moody's equivalent as measured at the date such Supporter
first became a Credit Enhanced Supporter. If the Supporter has a Support Share
of four tenths of one percent (0.4%) or less and has only one debt rating, then
the debt rating for that Supporter shall be such rating converted to a Moody's
equivalent as measured at the date such Supporter first became a Credit Enhanced
Supporter.


F =
an amount calculated as follows: During the period from the Effective Date to
the Date of Full Support Payment, F shall equal 0 and the Credit Enhancement
Charge calculated during such period pursuant to the above formula shall be
accrued for each Supporter with interest calculated at New England Power's AFDC
rate. After the Date of Full Support Payment, such previously accrued amount for
such Supporter shall be treated as if it represented additional investment in
the AC Facilities relating only to such Supporter. As a result, F shall include
monthly amounts representing amortization of such previously accrued amount
(with amortization over the same period which the investment in the AC
Facilities is being amortized) plus one-twelfth of the overall rate of return
(as defined in Attachment D hereof) times such unamortized accrued amount plus a
provision for income taxes.





-78-


ATTACHMENT G


Determination of Supporters' Share of
Costs Associated with Interface Restrictions


The following methodology is meant to provide a general framework to determine
the sharing of costs under Section 12A. The Supporters recognize that given the
term of this Agreement, this methodology may have to be changed from time to
time to reflect then current practices. Modifications shall be proposed by New
England Power Company for approval by Supporters with aggregate Support Shares
of 66-2/3% or more.


Determination of such costs shall be as follows:


1. Separate load flow studies will be made from time to time for each
Hydro-Quebec purchase with deliveries from Hydro-Quebec represented by an
appropriate allocation between Comerford and Sandy Pond. These load flow studies
will be revised with each major change in transmission system configuration.


2..
For the load flow case representing the Phase II Firm Energy Contract, a load
equal to each Supporter's percent share of the Hydro-Quebec maximum delivery,
less any reductions for any entitlement transactions with Hydro-Quebec, will be
represented at each Supporter's load center(s). For each load flow case
representing a specific entitlement purchase from Hydro-Quebec, the entire
maximum delivery from Hydro-Quebec will be represented at the load center(s) of
the purchaser.



3.
For each load-flow case, the aggregate resulting flow across the limited
interface will be calculated.



4.
In each case, this resulting flow will then be compared (i) to the AC Facilities
Interface Transfer Capability Share less reductions for entitlements in the case
of the Phase II Firm Energy Contract or (ii) to the individual Supporter's
Supported Transfer Capability Share or fraction thereof in the case of an
entitlement transaction with Hydro-Quebec. If the flow is in excess of the
allocated transfer capability, the amount in excess will be used in the then
applicable NEPOOL procedure to determine the dollar amount (if any) chargeable
as a result of the restriction either to the Phase II Hydro-Quebec



-79-


Savings Fund or to the individual Supporter, as applicable. If the allocated
transfer capability exceeds the above determined flow, there is no charge
related to the transaction with Hydro-Quebec and this excess may be used by the
Supporter for other transactions.




CONFORMED


AMENDMENT NO. 1
TO
PHASE II NEW ENGLAND POWER AC
FACILITIES SUPPORT AGREEMENT


This Amendment, dated as of May 1, 1986, is between New England Power Company
(New England Power), and the New England utilities listed in Attachment A to the
Phase II New England Power AC Support Agreement, dated as of June 1, 1985 (the
"New England Power AC Support Agreement"), and amends the New England Power AC
Support Agreement as hereinafter provided.


In consideration of the premises and other good and valuable consideration,
receipt of which is hereby acknowledged, and pursuant to the provision of
Section 19H of the New England Power AC Support Agreement, it is hereby agreed
as follows:


1 Certain terms defined in the New England Power AC Support Agreement are used
herein with the meanings there provided.


2. Attachments A and F of the New England Power AC Support Agreement are hereby
deleted and replaced with the Attachments A and F attached hereto.


3. This Amendment shall become binding upon New England Power and the Supporters
when it has been executed by Supporters (of which New England Power shall be
one) owning Support Shares aggregating at least 66-2/3%.


4. Any number of counterparts of this Amendment may be executed, and each shall
have the same force and effect as an original instrument and as if all the
parties to all of the counterparts had signed the same instrument.


-2-


IN WITNESS WHEREOF, the signatories have caused this Amendment to be executed by
their duly authorized officers or agents.
 
NEW ENGLAND POWER COMPANY


By s/ J.F. Kaslow 
Its President


Address: 25 Research Drive
     Westborough, MA 01582


 
VERMONT ELECTRIC POWER COMPANY, INC., as
Agent for Central Vermont Public Service
Corporation, Citizens Utilities Company,
Franklin Electric Light Company, Inc., and
Green Mountain Power Corporation
 
By  s/ Richard W. Mallary 
Its President


Address: Pinnacle Ridge Road
      P. O. Box 548
     Rutland, VT 05701


 
CENTRAL MAINE POWER COMPANY


By  s/ Donald F. Kelly 
Its Vice President, Power Supply


Address: Edison Drive
     Augusta, ME 04336




 
BOSTON EDISON COMPANY


By  s/ Stephen J. Sweeney 
Its President & CEO


Address: 800 Boylston Street
     Boston, MA 02199





-3-


 
CHICOPEE MUNICIPAL LIGHTING PLANT


By  s/ Herve L. Plasse 
Its Manager


Address: 725 Front Street
      Chicopee, MA 01013


 
THE CONNECTICUT LIGHT AND POWER COMPANY
WESTERN MASSACHUSETTS ELECTRIC COMPANY
HOLYOKE WATER POWER COMPANY
HOLYOKE POWER AND ELECTRIC COMPANY


By   s/ W.T. Schultheis     
Their Vice President


Address: c/o Northeast Utilities Service Company
     P.O. Box 270
     Hartford, CT 06141-0270


 
FITCHBURG GAS AND ELECTRIC LIGHT COMPANY


By   s/ Frank L. Childs    
Its President


Address: 285 John Fitch Highway
     P. O. Box 2070
   Fitchburg, MA 01420


 
THE UNITED ILLUMINATING COMPANY


By   s/ Richard J. Grossi 
Its Exec. Vice President & COO


Address: 80 Temple Street
     New Haven, CT 06506





-4-






BANGOR HYDRO-ELECTRIC COMPANY
.
By   s/ T.A. Greenquist 
Its Chairman of the Board and President


Address: 33 State Street
     Bangor, ME 04401


 
CANAL ELECTRIC COMPANY


By    s/ Jeremiah V. Donovan 
Its President


Address: 675 Massachusetts Avenue
      Cambridge, MA 02139




 
PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE


By   s/ R. J. Harrison 
Its President and Chief Executive Officer


Address: 1000 Elm Street
      P. 0. Box 330
      Manchester, NH 03105




 
MONTAUP ELECTRIC COMPANY


By  s/Arthur A. Hatch 
Its Vice President


Address: c/o Eastern Utilities Associates
     P. 0. Box 2333
     Boston, MA 02107





 
MASSACHUSETTS MUNICIPAL WHOLESALE
ELECTRIC COMPANY


By   s/ Richard K. Byrne 


Its General Manager & Secretary
Address: P. 0. Box 426
      Ludlow, MA 01056





-5-


 
TAUNTON MUNICIPAL LIGHTING PLANT
.
By   s/ Joseph M. Blain 
Its General Manager


Address: 55 Weir Street
     Taunton, MA 02780


 
CONNECTICUT MUNICIPAL ELECTRIC ENERGY
COOPERATIVE


By    s/ Maurice R. Scully 
Its Executive Director


Address: 268 Thomas Road
     Groton, CT 06340




 
NEWPORT ELECTRIC CORPORATION


By   s/ Elliot G. Whitney
Its President & Gen. Mgr.


Address: 12 Turner Road
      P. O. Box 4128
      Middletown, R.I.
      02840-0011




 
UNITIL POWER CORP.


By    s/ David K. Foote 
Its Vice President


Address: 40 Constitution Drive
      Bedford, NH 03102-6197





-6-


 
PEABODY MUNICIPAL LIGHT PLANT
.
By   s/ Bruce P. Patten 
Its Manager


Address: 70 Endicott Street
      Peabody, MA 01960


 
TOWN OF HOLDEN


By     s/ Neil E. Murray 
Its Light Department Op. Mgr.


By     s /Brian J. Bullock 
Its Town Manager


Address: Reservoir Street
     Holden, MA 01520
 
















TOWN OF MIDDLEBOROUGH


By   s/John W. Dunfey 
Its Manager


Address: Town Hall
      Nickerson Avenue
      Middleborough, MA 02346




















TOWN OF WAKEFIELD


By    s/ William J. Wallace 
Its Manager
    
Address: 9 Albion Street
     Wakefield, MA 01880





-7-


















TOWN OF NORTH ATTLEBORO
.
By   s/ David Sweetland 
Its Manager


Address: P.O. Box 790
     North Attleboro, MA 02761


















TOWN OF BOYLSTON


By
Its
Address: Sanatorium Road
     Boylston, MA 01505


 






















TOWN OF HINGHAM


By    s/ Joseph R. Spadea, Jr. 
Its Manager
Address: Hingham Municipal Lighting Plant
     19 Elm Street
     Hingham, MA 02043






















TOWN OF ROWLEY
.
By   s/ G. Robert Merry 
Its Manager


Address: Rowley Municipal Lighting Plant
     47 Summer Street
     Rowley, MA 01969







-8-


 
TOWN OF HUDSON LIGHT AND POWER DEPARTMENT


By     s/ Horst Huehmer 
Its Manager


Address: Hudson, MA
 














WESTFIELD GAS & ELECTRIC LIGHT DEPARTMENT


By   s/ Daniel Golubek 
Its Manager


Address: 100 Elm Street
      Westfield, MA 01085


















TOWN OF BRAINTREE ELECTRIC LIGHT DEPARTMENT


By    s/ Walter R. McGrath 
Its General Manager


Address: 44 Allen Street
     Braintree, MA 02184












TOWN OF DANVERS
.
By   s/ Michael w. Madore s/ Newton H. Sweet, Jr.
Its Electric Supt. / Acting Town Manager
 
















TOWN OF WEST BOYLSTON


By     s/Charles H. Coughlin 
Its Manager


Address: 4 Crescent Street
     West Boylston, MA 01583
 
 



 




-9-




















CITY OF HOLYOKE


By    s/ G.E. Leary 
Its Mgr.


Address: Gas & Electric Department
     70 Suffolk Street
     Holyoke, MA 01040


















TOWN OF READING
.
By   s/ Allan Ames 
Its Secretary, Reading Municipal Light Board


Address: 25 Haven Street
      P.O. Box 150
      Reading, MA 01867


















CONCORD MUNICIPAL LIGHT PLANT


By     s/Steven E. Sheiffer 
Its Town Manager


Address: 135 Keyes Road
     Concord, MA 01742
 


















TOWN OF GROTON


By    s/ Roger H. Beeltje 
Its Manager


Address: Groton Electric Light Department
     Station Avenue
     Groton, MA 01450





-10-


















TOWN OF PRINCETON
.
By   s/ Richard F. Wheeler 
Its Manager


Address: Municipal Light Department
     4 Town Hall Drive
     P.O. Box 247
     Princeton, MA 01541-0247
















TOWN OF SHREWSBURY


By     s/ Thomas R. Josie 
Its General Mgr


Address: 100 Maple Avenue
      Shrewsbury, MA 01545
 














TOWN OF STERLING


By    s/William H. Rugg 
Its Manager


Address: 50 Main Street
     Sterling, MA 01564-0430


















TOWN OF SOUTH HADLEY
.
By   s/Wayne D. Doerpholz 
Its Manager


Address: 85 Main Street
      South Hadley, MA











-53-
5/29/86
ATTACHMENT A


If any participant does not receive required consents, waivers, regulatory
approvals, or other actions of governmental authorities within the time period
required by this Agreement, the listing of Supporters and 1980 kilowatthour load
will be appropriately modified.


SUPPORTERS
1980 KILOWATTHOUR LOAD


Fitchburg Gas and Electric Light Co.
369,055,118
 
The United Illuminating Company
4,715,078,120
 
Bangor Hydro-Electric Company
1,305,625,118
 
Canal Electric Company
3,227,553,000
 
Public Service Company of New Hampshire
5,043,242,871
 
Central Maine Power Company
6,053,571,000
 
Vermont Electric Power Company
3,262,098,200
 
Boston Edison Company (Edison)
9,531,773,000
(c), (d)
City of Chicopee Municipal Lighting Plant
279,273,169
 
The Connecticut Light and Power Company
16,002,437,000
 
Western Massachusetts Electric Company
3,252,432,000
 
Holyoke Water Power Company
106,905,000
 
Holyoke Power and Electric Company
0
 
Newport Electric Corporation
382,745,000
 
Montaup Electric Company
3,096,872,000
(b)
Connecticut Municipal Electric Energy Cooperative
718,177,538
 
Massachusetts Municipal Wholesale Electric Company (MMWEC)
483,576,000
(c), (f)
Taunton Municipal Lighting Plant
307,460,361
 
UNITIL Power Corp.
609,873,261
(e)
New England Power Company (NEP)
15,444,975,840
(a), (d)
Town of Peabody Municipal Light Plant
245,010,000
(f)
Town of Holden Municipal Light Department
63,676,000
(f)
Hudson Light and Power Department
127,808,000
(f)
Town of Middleborough Gas and Electric Department
92,081,000
(f)
Town of Braintree Electric Light Department
267,289,000
(f)
Town of Hingham Municipal Lighting Plant
103,929,000
(f)
Town of Boylston Municipal Light Department
17,324,000
(f)
Town of North Attleborough Electric Department
93,816,000
(f)
Town of Wakefield Municipal Lighting Department
107,609,000
(f)
City of Westfield Gas & Electric Light Department
219,026,000
(f)
Town of Danvers Electric Department
206,806,000
(f)
Town of West Boylston Municipal Lighting Plant
43,974,000
(f)
City of Holyoke Gas & Electric Light Department
214,448,000
(f)
Town of Reading Municipal Light Department
401,795,000
(f)
Town of Concord Municipal Light Plant
0
(c), (f)
Town of Groton Electric Light Department
22,908,000
(f)





-54-


5/29/86


Princeton Municipal Light Department
7,130,000
(f)
Town of Shrewsbury Electric Light Department
146,303,000
(f)
Town of Sterling Municipal Electric Department
24,510,000
(f)
Town of South Hadley
99,981,000
(f)



(a) Includes New Hampshire retail 1980 kilowatthour load of 434,290,243.


(b) The amount shown for Montaup Electric Company includes the load of the other
members of the Eastern Utilities Associates system.


(c) (1) Concord Municipal Light Plant has elected to be a direct signatory to
this Agreement. However, if it does not receive required consents, waivers,
regulatory approvals, or other actions of governmental authorities within the
time period required, Concord will be grouped with MMWEC. (2) As of June 1,
1985, Concord continues to be a full requirements customer of Edison. At such
time as Concord ceases to be a full requirements customer of Edison, for
purposes of this Agreement, either Concord or MMWEC, whichever is appropriate,
shall have an additional Support Share equal to 1.087% of Edison's initial
Support Share (based on a 1980 Kwh load of 103,629,000 Kwh for Concord) and
Edison's Support Share shall be reduced by such amount.


(d) The 1980 kilowatthour loads shown for Boston Edison Company and New England,
Power Company have been adjusted to reflect the current status of Norwood as a
full requirements customer of New England Power Company.


(e) The amount shown for UNITIL Power Corp. represents the 1980 kilowatthour
load of its affiliates, Concord Electric Company and Exeter & Hampton Electric
Company.
 
(f) The amount shown for any of these municipal utilities will be added to
MWEC's amount if such municipal (i) does not receive the required consents,
waivers, regulatory approvals, or other actions of governmental authorities
within the time period required by this Agreement, and (ii) elects at that time
to be grouped with MMWEC.


-71-


5/29/86


ATTACHMENT F


As a result of the support arrangements for building, owning, and financing the
AC Facilities, Equity Sponsors under the Equity Funding Agreements have provided
certain credit support for the project in excess of their Support Shares or
those of their appointees. As compensation to Equity Sponsors for providing this
additional credit support, a Credit Enhancement Charge is required to be paid by
each Supporter which is a Credit Enhanced Supporter or was a Credit Enhanced
Supporter during construction of the AC Facilities that has not fully paid its
Credit Enhancement Charge accrued during the construction period.


The Credit Enhancement Charge (A) is a dollar value determined monthly by the
following formula for each Supporter which is a Credit Enhanced Supporter (or
was a Credit Enhanced Supporter as described above):
A = 1/12 x B/100 x C/100 x D x E/100 + F


where B = the Supporter's Support Share (in percent)


C =
the ratio of long-term debt to total permanent capital of New England Power (a)
if prior to the month in which the Date of Full Support Payment occurs, at the
end of the month, or (b) if in or after the month in which the Date of Full
Support Payment occurs, at the end of the calendar year prior to the Date of
Full Support Payment (in percent).





-72-


5/29/86
D = the net investment in AC Facilities at the end of the month.


E = debt premium (in percent) for the Credit Enhanced Supporter as shown in the
following table:


Credit Enhanced Supporter's
Debt Rating*


E(%)
Below B3 or not rated
7.57
B3
5.32
B2
4.82
B1
4.32
Ba3
3.82
Bat
3.32
Bal
2.82



*Debt rating shall be the lower of the two highest ratings assigned to the
Credit Enhanced Supporter's junior long-term debt by Moody's, Standard and
Poor's, and Duff & Phelps, converted to a Moody's equivalent as measured at the
date such Supporter first became a Credit Enhanced Supporter. If the Supporter
has a Support Share of four tenths of one percent (0.4%) or less and has only
one debt rating, then the debt rating for that Supporter shall be such rating
converted to a Moody's equivalent as measured at the date such Supporter first
became a Credit Enhanced Supporter.


F =
an amount calculated as follows: During the period from the Effective Date to
the Date of Full Support Payment, F shall equal 0 and the Credit Enhancement
Charge calculated during such period pursuant to the above formula shall be
accrued for each Supporter with interest calculated at New England Power's AFDC
rate. After the Date of Full Support Payment, such previously accrued amount for
such Supporter shall be treated as if it represented additional investment in
the AC Facilities relating only to such Supporter. As a result, each such
Supporter shall pay as F monthly amounts representing amortization of such
previously accrued amount (with amortization over the same period which the
investment in the AC Facilities is being amortized) plus one-twelfth of the
overall rate of return (as defined in Attachment D hereof) times such
unamortized accrued amount plus a provision for income taxes.





CONFORMED


AMENDMENT NO. 2
TO
PHASE II NEW ENGLAND POWER AC


FACILITIES SUPPORT AGREEMENT


This Amendment, dated as of February 1, 1987, is between New England Power
Company (New England Power), and the New England utilities listed in Attachment
A to the Phase II New England Power AC Support Agreement, dated as of June 1,
1985, as amended by Amendment No. 1, dated as of May 1, 1986, (the "New England
Power AC Support Agreement"), and amends the New England Power AC Support
Agreement as hereinafter provided.


In consideration of the premises and other good and valuable consideration,
receipt of which is hereby acknowledged, and pursuant to the provision of
Section 19H of the New England Power AC Support Agreement, it is hereby agreed
as follows:


1. Certain terms defined in the New England Power AC Support Agreement are used
herein with the meanings there provided.


2. Attachment D of the New England Power AC Support Agreement is hereby amended
by deleting paragraph (c) of Item 4 thereof and replacing it with the following:


"(c) Common Equity Component


The common equity component shall be the product of (1) the Return on Equity
times (2) the actual ratio of common equity to total permanent capital of New
England Power at the end of the year prior to the Date of Full Support Payment.


"Return on Equity" shall be the return on equity on file with the FERC and in
effect under the Federal Power Act.


New England Power shall from time to time request from the FERC a specific
return on equity.




(i) Each Supporter agrees not to intervene in opposition to a request for a rate
of return on equity ("R") filed by New England Power if such return is equal to
or less than the rate determined in accordance with the applicable formula in
paragraph (ii) below. Nothing in this section shall affect (a) the right of New
England Power to request a rate of return on equity greater than that determined
in accordance with the applicable formula in paragraph (ii) below or (b) the
right of any Supporter to intervene in opposition to any such request.


(ii) If the FERC generic return on equity continues to be published for rate
making purposes, then "R" shall be equal to the FERC generic return on equity in
effect for filings made as of the date of the filing. If the FERC generic return
on equity is no longer published for rate making purposes, then "R" shall be
determined in accordance with the following formula:


R = A + B + C + D


where:


(1) A =    Weighted average return on the average of three money market
indicators


A = .25(E + F + G) + .75(H + I + J)
3
where:


E = The most recently available yield to maturity for Moody's "A" rated Public
Utility Bonds.


-2-




F =    The most recently available yield for 10 year Constant Maturity Treasury
Bonds.


G =
The most recently released figure for the annualized increase in the United
States GNP price deflator.



H =
The average yield to maturity for the most recently available 36 month period
for Moody's "A" rated Public Utility Bonds.



I =
The average yield for 10 year Constant Maturity Treasury Bonds for the most
recently available 36 month period.



J =
The average of the annualized percentage increases in the United States GNP
price deflator for the most recent 36 month period.



(2)     B = The average equity premium required for utility stocks over the past
20 years.


B = K – L + M + N
3


where:


K =
the average for the most recent 20 years of the sum of (i) the average annual
yield for Moody's Electric Utility Common Stock, plus (ii) the ten year growth
in dividends per share for such group of electric utilities.



-3-




L =
the average for the most recent 20 years of yields to maturity for Moody's "A"
rated Utility Bonds.



M =
The average for the most recent 20 years of the yield on ten year constant
maturity treasury bonds.



N =
The average for the most recent 20 years of the average annual percentage change
in the United States GNP price deflator.



(3) C =    issuance cost for common equity


C = .05(A + 8)
    
(4) D =
a dilution allowance to compensate the parent company of New England Power for
sale of common shares at a market price below book value



D =
a percentage from 0 to 1 determined on a straight line basis where 1 represents
the weighted average of the common shares of the parent company of New England
Power selling at 30% below book and 0 represents those shares selling at book
value. This percentage shall be calculated semiannually as of January 1 and July
1 of each year until the AC Facilities go into commercial operation. Each
calculation shall cover the period beginning as of January 1 in the year this
Agreement is dated as of and ending as of the date of the calculation. Book
value is the average month end book value during a calculation period, and



-4-




market price is the average of each quarter's high and low market price during
calculation period. The calculation made as of January or July next preceding
the date of commercial operation of the AC Facilities will be the percentage
used thereafter until the end of the term of this Agreement.


Should any of the indices used in calculating the values of A and B be
discontinued, or should the underlying basis for the calculations in any of
these indices be modified, New England Power may substitute a substantially
similar index for such discontinued or modified index.


Recognizing that this is a long-term contract and that money market conditions
can drastically change over time, New England Power retains the option, if the
above formulae produce for two consecutive months a number lower than the
arithmetic average of the return on common equity approved within the last
twelve months by regulatory commissions having jurisdiction over rates for each
of the investor owned public electric utilities as reported in the publication
"Argus Utility Scope Regulatory Service - Returns Authorized" to use such
average return as the return on equity. In the event this publication is no
longer currently available, New England Power will use a substantially similar
publication which is available."


3. This Amendment shall become binding upon New England Power and the Supporters
when it has been executed by Supporters (of which New England Power shall be
one) owning Support Shares aggregating at least 66-2/3%.


4. Any number of counterparts of this Amendment may be executed, and each shall
have the same force and effect as an original instrument and as if all the
parties to all of the counterparts had signed the same instrument.
-5-




IN WITNESS WHEREOF, the signatories have caused this Amendment to be executed by
their duly authorized officers or agents.


NEW ENGLAND POWER COMPANY


By s/J.F. Kaslow
Its President


Address: 25 Research Drive
Westborough, MA 01582


BANGOR HYDRO-ELECTRIC COMPANY


By s/T.A. Greenquist
Its Chairman and President


Address: 33 State Street
Bangor, ME 04401


BOSTON EDISON COMPANY


By s/Stephen J. Sweeney
Its Pres. and CEO


Address: 800 Boylston Street
Boston, MA 02199


CANAL ELECTRIC COMPANY on its behalf
and/or as agent for COMMONWEALTH
ELECTRIC COMPANY and/or CAMBRIDGE
ELECTRIC LIGHT COMPANY


By s/Jeremiah V. Donovan
Its President


Address: 2421 Cranberry Highway
Wareham, MA 02571


CENTRAL MAINE POWER COMPANY


By s/Donald F. Kelly
Its Vice President, Power Supply


Address: Edison Drive
Augusta, ME 04336


-6-




CONNECTICUT MUNICIPAL ELECTRIC ENERGY
COOPERATIVE


By s/Maurice R. Scully
Its Executive Director


Address: 268 Thomas Road
Groton, CT 06340


FITCHBURG GAS AND ELECTRIC LIGHT COMPANY


By s/Lawrence T. Gingrow. Jr.
Its Vice President


Address: 285 John Fitch Highway
Fitchburg, MA 01420


MONTAUP ELECTRIC COMPANY


By s/Donald G. Pardus
Its President


Address: c/o Eastern Utilities Associates
P. O. Box 2333
Boston, MA. 02107


NEWPORT ELECTRIC CORPORATION


By s/Elliott G. Whitney
Its President


Address: 12 Turner Road
P. 0. Box 4128
Middletown, R.I. 02840


THE CONNECTICUT LIGHT AND POWER COMPANY
WESTERN MASSACHUSETTS ELECTRIC COMPANY
HOLYOKE WATER POWER COMPANY
HOLYOKE POWER AND ELECTRIC COMPANY


By s/Walter F. Torrance, Jr.
Its Senior Vice President


Address: P. O. Box 270
Hartford, CT 06141-0270


-7-






THE UNITED ILLUMINATING COMPANY


By s/James T. Crowe
Its Senior Vice President,
Marketing


Address: 80 Temple Street
New Haven, CT 06506


UNITIL POWER CORP.


By s/David K. Foote
Its Vice President


Address: 40 Constitution Drive
Bedford, NH 03102-1959


-8-




CONFORMED


AMENDMENT NO. 3
TO
PHASE II NEW ENGLAND POWER AC
FACILITIES SUPPORT AGREEMENT


This Amendment, dated as of June 1, 1987, is between New England Power Company
(New England Power), and the New England utilities listed in Attachment A to the
Phase II New England Power AC Support Agreement, dated as of June 1, 1985, as
amended by Amendment No. 1, dated as of May 1, 1986, and Amendment No. 2, dated
as of February 1, 1987, (the "New England Power AC Support Agreement"), and
amends the New England Power AC Support Agreement as hereinafter provided.


In consideration of the premises and other good and valuable consideration,
receipt of which is hereby acknowledged, and pursuant to the provision of
Section 19H of the New England Power AC Support Agreement, it is hereby agreed
as follows:


1. Certain terms defined in the New England Power AC Support Agreement are used
herein with the meanings there provided.


2. Attachment D of the New England Power AC Support Agreement is hereby amended
by deleting paragraph (c) of Item 4 thereof and replacing it with the following:


"(c) Common Equity Component


The common equity component shall be the product of (1) the Return on Equity
times (2) the actual ratio of common equity to total permanent capital of New
England Power at the end of the year prior to the Date of Full Support Payment.


"Return on Equity" shall be the return on equity on file with the FERC and in
effect under the Federal Power Act.


New England Power shall from time to time request from the FERC a specific
return on equity."




3. This Amendment shall become binding upon New England Power and the Supporters
when it has been executed by Supporters (of which New England Power shall be
one) owning Support Shares aggregating at least 66-2/3%.


4. Any number of counterparts of this Amendment may be executed, and each shall
have the same force and effect as an original instrument and as if all the
parties to all of the counterparts had signed the same instrument.


IN WITNESS WHEREOF, the signatories have caused this Amendment to be executed by
their duly authorized officers or agents.


NEW ENGLAND POWER COMPANY


By s/ R. O. Bigelow
Its Vice President


Address: 25 Research Drive
Westborough, MA 01582


BANGOR HYDRO-ELECTRIC COMPANY


By s/ T. A. Greenquist
Its Chairman of the Board &
President


Address: 33 State Street
P.O. Box 932
Bangor, ME 04401


BOSTON EDISON COMPANY


By s/ Stephen J. Sweeney
Its Pres. & CEO


Address: 800 Boylston Street
Boston, MA 02199


-2-




WEST BOYLSTON MUNICIPAL LIGHTING PLANT


By s/ Charles H. Coughlin
Its Manager


Address: 4 Crescent Street
West Boylston, MA 01583


WESTFIELD GAS & ELECTRIC DEPT.


By s/ Daniel Colubec
Its Manager


Address: 100 Elm Street
Westfield, MA 01085


-6-




CONFORMED


AMENDMENT NO. 4
TO
PHASE II NEW ENGLAND POWER AC


FACILITIES SUPPORT AGREEMENT


This Amendment, dated as of September 1, 1987, is between New England Power
Company (New England Power), and the New England utilities listed in Attachment
A to the Phase II New England Power AC Support Agreement, dated as of June 1,
1985, as amended by Amendment No. 1, dated as of May 1, 1986, Amendment No. 2,
dated as of February 1, 1987, and Amendment No. 3, dated as, of June 1, 1987,
(the "New England Power AC Support Agreement") and amends the New England Power
AC Support Agreement as hereinafter provided.


In consideration of the premises and other good and valuable consideration,
receipt of which is hereby acknowledged, and pursuant to the provision of
Section 19H of the New England Power AC Support Agreement, it is hereby agreed
as follows:


1.
Certain terms defined in the New England Power AC Support Agreement are used
herein with the meanings there provided.

2.     Section 13 is hereby deleted and replaced with the following Section 13:


Section 13. Support Charge


Commencing with the month in which the Date of Full Support Payment occurs (as
defined in Section 14) and in each month thereafter, each Supporter shall pay in
accordance with Section 14 its Support Share of a monthly Support Charge in an
amount determined in accordance with this Section 13, plus a Credit Enhancement
Charge as calculated in accordance with Attachment F.


The Support Charge shall be equal to New England Power's total supported cost of
service related to the AC Facilities for such month. The "total supported cost
of service related to the AC Facilities" for any month commencing with the month
in which the Date of Full Support Payment occurs shall equal (A + B) where:




A =    the Monthly Fixed Costs as determined in accordance with Attachment D;
and
B =    the Monthly Operating Costs as determined in accordance with Attachment
E.


All costs included in the total cost of service related to the AC Facilities
shall be in accordance with the Uniform System of Accounts prescribed by the
Federal Energy Regulatory Commission, as from time to time in effect.


If a Support Charge payment under Section 14 is to be calculated from a date
other than the first day of a month, an appropriate proration of "A" and "B"
above shall be made for such payment only.


On the fifteenth day of each month, New England Power will promptly pay to each
Equity Sponsor its pro rata share of the Credit Enhancement Charges received
through the preceding month.
[End of Section 13]




3.
Section 14 is hereby amended by inserting in the first sentence of the fourth
paragraph thereof after the words "Credit Enhanced Supporter" the following:



"(as defined in Attachment F)"


4.
Attachment F of the New England Power AC Support Agreement is hereby deleted and
replaced with the following Attachment F:





-2-




ATTACHMENT F


As a result of the support arrangements for building, owning, and financing the
AC Facilities, Equity Sponsors under the Equity Funding Agreements have provided
certain credit support for the project in excess of their Support Shares or
those of their appointees.
    
A Credit Enhanced Supporter shall mean any Supporter which is also then a Credit
Enhanced Participant under either of the Phase II HVDC Support Agreements. If
the Phase II HVDC Support Agreements have been terminated, then a Credit
Enhanced Supporter shall mean any Supporter that, immediately prior to the
effective date of termination of the Phase II HVDC Support Agreements, was also
a Credit Enhanced Participant thereunder.


As compensation to Equity Sponsors for providing this additional credit support,
a Credit Enhancement Charge is required to be paid by the Supporters. If a
Supporter is a Credit Enhanced Supporter by reason of below-investment grade,
withdrawn or suspended debt ratings, the Credit Enhancement Charge attributed to
that Credit Enhanced Supporter will be paid by all Supporters with each
Supporter paying its Support Share thereof; provided, however, that if a
Supporter is a Credit Enhanced Supporter due to lack of debt ratings, the Credit
Enhancement Charge attributed to that Credit Enhanced Supporter shall be paid by
such Supporter.


The Credit Enhancement Charge (A) attributed to a Credit Enhanced Supporter is a
dollar value determined monthly by the following formula for each Supporter
which is a Credit Enhanced Supporter (or was a Credit Enhanced Supporter):


A = 1/12 x B/100 x C/100 x D x E/100 + F




-3-




where B = the Supporter's Support Share (in percent)


C =
the ratio of long-term debt to total permanent capital of New England Power (a)
if prior to the month in which the Date of Full Support Payment occurs, at the
end of the month, or (b) if in or after the month in which the Date of Full
Support Payment occurs, at the end of the calendar year prior to the Date of
Full Support Payment (in percent).



D =    the net investment in AC Facilities at the end of the month.


E =    debt premium (in percent) for the Credit Enhanced Supporter as shown in
the following table:


Credit Enhanced Supporter's
Debt Rating*


E(%)
Below B3 or not rated
7.57
B3
5.32
B2
4.82
Bl
4.32
Ba3
3.82
Ba2
3.32
Ba1
2.82



*Debt rating shall be the lower of the two highest ratings assigned to the
Credit Enhanced Supporter's junior long-term debt by Moody's, Standard and
Poor's, and Duff & Phelps, converted to a Moody's equivalent as measured at the
date such Supporter first became a Credit Enhanced Supporter. If the Supporter
has a Support Share of four tenths of one percent (0.4%) or less and has only
one debt rating, then the debt rating for that Supporter shall be such rating
converted to a Moody's equivalent as measured at the date such Supporter first
became a Credit Enhanced Supporter.



-4-




F = an amount calculated as follows:


During the period from the Effective Date to the Date of Full Support Payment, F
shall equal 0 and the Credit Enhancement Charge calculated during such period
pursuant to the above formula shall be accrued for each Supporter with interest
calculated at New England Power's AFDC rate. After the Date of Full Support
Payment, such previously accrued amount for such Supporter shall be treated as
if it represented additional investment in the AC Facilities relating only to
such Supporter. As a result, F shall include monthly amounts representing
amortization of such previously accrued amount (with amortization over the same
period which the investment in the AC Facilities is being amortized) plus
one-twelfth of the overall rate of return (as defined in Attachment D hereof)
times such unamortized accrued amount plus a provision for income taxes.


[End of Attachment F]


-5-




5.
This Amendment shall become binding upon New England Power and the Supporters
when it has been executed by Supporters (of which New England Power shall be
one) owning Support Shares aggregating at least 66-2/3%.

6.
Any number of counterparts of this Amendment may be executed, and each shall
have the same force and effect as an original instrument and as if all the
parties to all of the counterparts had signed the same instrument.



IN WITNESS WHEREOF, the signatories have caused this Amendment to be executed by
their duly authorized officers or agents.


NEW ENGLAND POWER COMPANY


By s/R.O. Bigelow
Its Vice President


Address: 25 Research Drive
Westborough, MA 01582


BOSTON EDISON COMPANY


By s/Stephen J. Sweeney
Its Chairman and CEO


Address: 800 Boylston Street
Boston, MA 02199


CANAL ELECTRIC COMPANY


By s/Jeremiah V. Donovan
Its President


Address: 2421 Cranberry Highway
Wareham, MA 02571


-6-




CONNECTICUT MUNICIPAL ELECTRIC ENERGY
COOPERATIVE


By s/Maurice R. Scully
Its Executive Director


Address: 268 Thomas Road
Groton, CT 06340


FITCHBURG GAS AND ELECTRIC LIGHT COMPANY


By s/Frank L. Childs
Its President


Address: P. O. Box 2070
Fitchburg, MA 01420


MONTAUP ELECTRIC COMPANY


By s/Donald G. Pardus
Its President


Address: c/o Eastern Utilities Associates
P. 0. Box 2333
Boston, MA. 02107


NEWPORT ELECTRIC CORPORATION


By s/Eliott G. Whitney
Its President


Address: 12 Turner Road
P. O. Box 4128
Middletown, R.I 02840


THE CONNECTICUT LIGHT AND POWER COMPANY
WESTERN MASSACHUSETTS ELECTRIC COMPANY
HOLYOKE WATER POWER COMPANY
HOLYOKE POWER AND ELECTRIC COMPANY


By s/Walter F. Torrance, Jr.
Its Senior Vice President


Address: P. O. Box 270
Hartford, CT 06141-0270


-7-






PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE


By s/R.J. Harrison
Its President and Chief Executive
Officer


Address: 1000 Elm Street
P.O. Box 330
Manchester, NH 03105-0330


THE UNITED ILLUMINATING COMPANY


By s/Richard J. Grossi
Its Executive Vice President & COO


Address: 80 Temple Street
New Haven, CT 06506


UNITIL POWER CORP.


By s/David K. Foote
Its Vice President


Address: 40 Constitution Drive
Bedford, NH 03102-1959


VERMONT ELECTRIC POWER COMPANY, INC., as
Agent for Citizens Utilities Co.,
Franklin Electric Light Co., Green
Mountain Power Corp., and Central
Vermont Public Service Corporation


By s/Richard W. Mallary
Its President


Address: Pinnacle Ridge Road
P.O. Box 548
Rutland, Vermont 05701


-8-




CONFORMED


AMENDMENT NO. 5
TO
PHASE II NEW ENGLAND POWER AC
FACILITIES SUPPORT AGREEMENT


This Amendment, dated as of August 1, 1988, is between New England Power Company
(New England Power), and the New England utilities listed in Attachment A to the
Phase II New England Power AC Support Agreement, dated as of June 1, 1985, as
amended (the "New England Power AC Support Agreement") and amends the New
England Power AC Support Agreement as hereinafter provided.


In consideration of the premises and other good and valuable consideration,
receipt of which is hereby acknowledged, and pursuant to the provision of
Section 19H of the New England Power AC Support Agreement, it is hereby agreed
as follows:


1.
Certain terms defined in the New England Power AC Support Agreement are used
herein with the meanings therein provided.



2.
Section 2 is hereby amended by (i) changing each reference to a "June 1, 1986"
deadline to "September 15, 1988," and (ii) changing each reference to a "March
1, 1986" deadline to "September 1, 1988."



3.
Section 2 is hereby amended by deleting, in the last paragraph thereof, the word
"Section" and inserting in lieu thereof "Agreement."



4.
Section 4A is hereby amended by deleting, in the second paragraph thereof, the
words "on and as of June 1, 1986, (or such other later deadline as specified by
New England Power under Section 2)," and inserting in lieu thereof "on or before
the Effective Date."





5.     Section 4B is hereby amended by deleting the word "date".


6.
Section 15 is hereby amended by adding the following clause to the end of the
first sentence thereof:

"; provided, however, that nothing in this Section 15 shall (a) prevent a
Supporter from transferring its interests and obligations hereunder to another
Supporter prior to the Effective Date, or (b) impose any continuing liabilities
or obligations on said transferring Supporter with respect to this Agreement
incurred or relating to the period of time after said transferring Supporter's
Support Share has been reduced to zero."


7.
Section 19F is hereby amended by inserting into the second sentence thereof
after the words "the AC Facilities," the following:

"and (iv) for a transfer of any or all of a Supporter's Support Share prior to
the Effective Date as provided in Section 4 hereof,"


8.
The first attached Schedule I is hereby deleted and replaced with the second
attached Schedule I.



9.     Schedule II is hereby deleted and replaced with the attached Schedule II.


10.
Attachment A to the Agreement is hereby deleted and replaced with the attached
Attachment A.

-2-




11.
Any number of counterparts of this Amendment may be executed, and each shall
have the same force and effect as an original instrument and as if all the
parties to all of the counterparts had signed the same instrument.



IN WITNESS WHEREOF, the signatories have caused this Amendment to be executed by
their duly authorized officers or agents.


 
NEW ENGLAND POWER COMPANY


By s/ J.F. Kaslow 
Its President


Address: 25 Research Drive
     Westborough, MA 01582


 
BOSTON EDISON COMPANY


By   s/ Stephen J. Sweeney 
Its President & CEO


Address: 800 Boylston Street
     Boston, MA 02199


















BOYLSTON MUNCIPAL LIGHT DEPT


By     s/ H. Bradford White, Jr. 
Its Manager


Address: Sanatorium Road
     Boylston, MA 01505
 














BRAINTREE ELECTRIC LIGHT DEPARTMENT


By     s/ Walter R. McGrath
Its General Manager


Address: 44 Allen Street
     Braintree, MA 02184
 

-3-




 
CANAL ELECTRIC COMPANY


By    s/ Jeremiah V. Donovan 
Its President


Address: 2421 Cranberry Highway
      Wareham, MA 02571


 
CITY OF CHICOPEE MUNICIPAL LIGHTING PLANT


By  s/ Barry W. Soden 
Its Manager


Address: 725 Front Street
      Chicopee, MA 01013


 
CONCORDS MUNICIPAL LIGHT PLANT


By    s/ Daniel J. Sack
Its Superintendent
 
Address: 135 Keyes Road
     Concord, MA 01742


 
CONNECTICUT MUNICIPAL ELECTRIC ENERGY
COOPERATIVE


By    s/ Maurice R. Scully 
Its Executive Director


Address: 30 Stott Avenue
     Norwich, CT 06360-1535




















TOWN OF DANVERS ELECTRIC DIVISION
.
By   s/ Wayne P. Marquis 
Its Town Manager
 
Address: 2 Burroughs Street
     Danvers, MA 01923
 
FITCHBURG GAS AND ELECTRIC LIGHT COMPANY


By   s/ Frank L. Childs 
Its President
 
Address: 285 John Fitch Highway
     Fitchburg, MA 01420-8207



-4-




















GROTON ELECTRIC LIGHT DEPT.


By    s/ Roger H. Beeltje 
Its Manager


Address: P. O. Box 679
     Station Avenue
     Groton, MA 01450


















HINGHAM MUNICIPAL LIGHTING PLANT


By    s/ Joseph R. Spadea, Jr. 
Its General Manager


Address: 19 Elm Street
     Hingham, MA 02043
 
TOWN OF HOLDEN


By     s/ Brian J. Bullock 
Its Town Manager


Address: 1204 Main Street
     Holden, MA 01520
 


















HOLYOKE GAS AND ELECTRIC DEPARTMENT


By    s/ G.E. Leary 
Its Manager


Address: 70 Suffolk Street
     Holyoke, MA 01040


 
HUDSON LIGHT AND POWER DEPARTMENT


By     s/ Horst Huehmer 
Its Manager


Address: 49 Forest Avenue
      Hudson, MA 01749
 














MIDDLEBOROUGH GAS & ELECTIC DEPARTMENT


By   s/ John W. Dunfey 
Its General Manager


Address: 32 South Main Street
     Middleborough, MA 02346 -2396



-5-




 
MONTAUP ELECTRIC COMPANY


By  s/ Robert F. Wolff
Its Vice President


Address: c/o Eastern Utilities Associates
     P. 0. Box 2333
     Boston, MA 02107


 
NEWPORT ELECTRIC CORPORATION


By   s/ Elliot G. Whitney
Its President


Address: 12 Turner Road
      P. O. Box 4128
      Middletown, RI 02840-0011




 
THE CONNECTICUT LIGHT AND POWER COMPANY
WESTERN MASSACHUSETTS ELECTRIC COMPANY
HOLYOKE WATER POWER COMPANY
HOLYOKE POWER AND ELECTRIC COMPANY


By   s/ W. T. Schultheis 
Its Vice President


Address: P. O. Box 270
     Hartford, CT 06141


 
PEABODY MUNICIPAL LIGHT PLANT
.
By   s/ Victor Unhao
Its Assistant Manager


Address: 70 Endicott Street
      Peabody, MA 01960


 
PRINCETON MUNICIPAL LIGHT DEPT.
 
By   s/ Sharon A. Staz
Its Manager


Address: P. O. Box 247
      Princeton, MA 01541



-6-




*Signature of this amendment in no way affects PSNH’s right to assume or reject
the underlying contract and the amendment will be treated as if executed
immediately before PSNH filed its petition in Bankruptcy.
PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE


By   s/ R. J. Harrison 
Its President and Chief Executive Officer


Address: 1000 Elm Street
      P. O. Box 330
      Manchester, NH 03105-0330


 
ROWLEY MUNICIPAL LIGHTING PLANT
.
By   s/ Robert Merry
Its Manager


Address: 47 Summer Street
     Rowley, MA 01969


 
SHREWSBURY’S ELECTRIC LIGHT PLANT
.
By   s/ Thomas R. Josie
Its General Manager


Address: 100 Maple Avenue
     Shrewsbury, MA 01545


 
TAUNTON MUNICIPAL LIGHT PLANT
.
By   s/ Joseph M. Blain
Its General Manager


Address: 55 Weir Street
     Taunton, MA 02780


 
UNITED ILLUMINATING COMPANY
.
By   s/ James F. Crowe
Its Senior Vice President


Address: 80 Temple Street
     New Haven, CT 06506


 
 



 
UNITIL POWER CORP.
.
By   s/ David K. Foote
Its Vice President


Address: 216 Epping Road
     Exeter, NH 03833


-7-





 
VERMONT ELECTRIC POWER COMPANY, INC.


By   s/ Richard W. Mallary
Its President


Address: P. O. Box 548
      Rutland, VT 05701


 
WAKEFIELD MUN. LT. DEPT.


By   s/ William J. Wallace
Its Manager


Address: 9 Albion Street
      Wakefield, MA 01880


 
WEST BOYLSTON MUNICIPAL LIGHTING PLANT


By   s/ Robert E. Goodnow
Its Chairman


Address: 4 Crescent Street
      West Boylston, MA 01583


 
WESTFIELD GAS & ELECTRIC LIGHT DEPARTMENT


By   s/ Daniel Golubek
Its Manager


Address: 100 Elm Street
      Westfield, MA 01085







-8-




Schedule I


Vermont Electric Power Company, Inc.
Contracting Electric Systems


City of Burlington Electric Department
Central Vermont Public Service Corporation
Citizens Utilities Company
Village of Enosburg Falls Water & Light Department
Franklin Electric Light Company
Green Mountain Power Corporation
Village of Hardwick Electric Department
Village of Ludlow Electric Light Department
Village of Lyndonville Electric Department
Village of Morrisville Water & Light Department
Village of Northfield Electric Department
Village of Stowe Water and Light Department
Village of Swanton
Vermont Electric Generation & Transmission Coop., Inc.
Vermont Marble Company
Washington Electric Cooperative, Inc.


[DELETED]




-9-


Schedule I


Vermont Electric Power Company, Inc.
Contracting Electric Systems


Central Vermont Public Service Corporation
Citizens Utilities Company
Franklin Electric Light Company, Inc.
Green Mountain Power Corporation


[INSERTED]






-10-


Schedule II


Massachusetts Municipal Wholesale Electric Company
Contracting Electric Systems


Massachusetts Systems
Town of Ashburnham Municipal Light Plant
Town of Georgetown Municipal Light Department
Town of Hull Municipal Lighting Plant
Town of Littleton Electric Light Department
Town of Mansfield Municipal Electric Department
Town of Marblehead Municipal Light Department
Town of Middleton Municipal Electric Department
Town of Paxton Municipal Light Department
Town of Templeton Municipal Lighting Plant


Rhode Island System
Pascoag Fire District




-11-


ATTACHMENT A


Except as provided below, if any participant does not receive required consents,
waivers, regulatory approvals, or other actions of governmental authorities
within the time period required by this Agreement, the listing of Participants
and 1980 kilowatthour load will be appropriately modified.


                    Participant
1980 Kilowatthour Load
The Connecticut Light and Power Company
16,002,437,000
 
Western Massachusetts Electric Company
3,252,432,000
 
Holyoke Water Power Company
106,905,000
 
Holyoke Power and Electric Company
0
 
New England Power Company
15,444,975,840
(a), (b)
Boston Edison Company (Edison)
9,531,773,000
(b), (c)
Central Maine Power Company
6,053,571,000
 
Public Service Company of New Hampshire
5,043,242,871
(d)
The United Illuminating Company
4,715,078,120
 
Vermont Electric Power Company
3,262,098,200
 
Canal Electric Company
3,227,553,000
 
Montaup Electric Company
3,096,872,000
(e)
Bangor Hydro-Electric Company
1,305,625,118
 
Connecticut Municipal Electric Energy Cooperative
718,177,538
 
UNITIL Power Corp.
609,873,261
(f)
Massachusetts Municipal Wholesale Electric Company
470,025,000
 
Town of Reading Municipal Light Department
401,795,000
 
Newport Electric Corporation
382,745,000
 
Fitchburg Gas and Electric Light Co.
369,055,118
 
Taunton Municipal Lighting Plant
307,460,361
 
City of Chicopee Municipal Lighting Plant
279,273,169
 
Town of Braintree Electric Light Department
267,289,000
 
City of Peabody Municipal Light Plant
245,010,000
 
City of Westfield Gas & Electric Light Department
219,026,000
 
City of Holyoke Gas & Electric Light Department
214,448,000
 
Town of Danvers Electric Department
206,806,000
 
Town of Shrewsbury Electric Light Department
146,303,000
 
Hudson Light and Power Department
127,808,000
 
Town of Wakefield Municipal Lighting Department
107,609,000
 
Town of Hingham Municipal Lighting
103,929,000
 
Town of South Hadley Electric Light Department
99,981,000
 
Town of North Attleborough Electric Department
93,816,000
 
Town of Middleborough Gas and Electric Department
92,081,000
 
Town of Holden Municipal Light Department
63,676,000
 
Town of West Boylston Municipal Lighting Department
43,974,000
 
Town of Sterling Municipal Electric Department
24,510,000
 
Town of Groton Electric Light Department
22,908,000
 
Town of Boylston Municipal Light Department
17,324,000
 
Town of Rowley Municipal Light Department
13,551,000
 
Princeton Municipal Light Department
7,130,000
 
Town of Concord Municipal Light Plant
0
(c)
 


76,698,146,596
 



(a) Includes the New Hampshire retail 1980 kilowatthour load of 434,290,243.


-12-


(b)
The 1980 Kilowatthour loads shown for Boston Edison Company and New England
Power Company have been adjusted to reflect the current status of Norwood as a
full requirements customer of New England Power Company.

(c)
As of June 1, 1985, Concord continues to be a full requirements customer of
Edison. At such time as Concord ceases to be a full requirements customer of
Edison, for purposes of this Agreement, Concord shall have an additional
Participating Share equal to 1.087% of Edison's initial Participating Share
(based on a 1980 Kwh load of 103,629,000 Kwh for Concord) and Edison's
Participating Share shall be reduced by such amount.

(d)    Includes New Hampshire retail 1980 kilowatthour load of 4,939,218,744.
(e)
The amount shown for Montaup Electric Company includes the load of the other
members of the Eastern Utilities Associates system.

(f)
The amount shown for UNITIL Power Corp. represents the 1980 kilowatthour load of
its affiliates, Concord Electric Company and Exeter & Hampton Electric Company.





-13-










